SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Index DFs Individual Balance Sheet - Assets 1 Balance Sheet - Liabilities 3 Statement Of Income 5 Comprehensive Statement of Income 6 Statement Of Cash Flow 7 Statements of Changes in Shareholders' Equity Statements of Changes in Shareholders' Equity - 01/01/2011 to 03/31/2011 8 Statements of Changes in Shareholders' Equity - 01/01/2010 to 03/31/2010 9 Statement of Added Value 10 DFs Consolidated Balance Sheet - Assets 11 Balance Sheet - Liabilities 13 Statement Of Income 15 Comprehensive Statement of Income 16 Statement Of Cash Flow 17 Statements of Changes in Shareholders' Equity Statements of Changes in Shareholders' Equity - 01/01/2011to 03/31/2011 18 Statements of Changes in Shareholders' Equity - 01/01/2010 to 03/31/2010 19 Statement of added value 20 Notes To Quarterly Information 21 DFs Individual / Balance Sheet - Assets (R$ Thousand) Current Quarter Previous Fiscal Account Code Description Account 03/31/2011 Year 12/31/2010 1 Total Assets 473,268,340 466,655,103 1.01 Current Assets 108,446,584 95,258,419 1.01.01 Cash and Cash Equivalents 33,419,677 19,994,554 1.01.01.01 Cash and Banks 485,674 436,655 1.01.01.02 Short Term Investments 32,934,003 19,557,899 1.01.02 Short Term Investments 27,297,132 33,731,167 1.01.02.01 Short Term Investments valued at fair value 19,971,699 25,972,839 1.01.02.01.01 Securities for trading 19,655,355 25,588,227 1.01.02.01.02 Securities available for sale 316,344 384,612 1.01.02.02 Short Term Investments valued at amortized cost 7,325,433 7,758,328 1.01.02.02.01 Securities held until maturity 7,325,433 7,758,328 1.01.03 Accounts Receivable 17,534,120 16,178,441 1.01.03.01 Customers 15,029,982 13,613,599 1.01.03.01.01 Third parties 3,500,011 3,198,756 1.01.03.01.02 Subsidiary and Affiliated Companies 11,947,118 10,880,873 1.01.03.01.03 Allowance for Doubtful Accounts -417,147 -466,030 1.01.03.02 Other Accounts Receivable 2,504,138 2,564,842 1.01.04 Inventories 18,222,810 15,199,170 1.01.06 Taxes recoverable 7,245,583 5,911,012 1.01.06.01 Current tax recoverable 7,245,583 5,911,012 1.01.07 Prepaid Expenses 1,445,935 1,202,046 1.01.08 Other Current Assets 3,281,327 3,042,029 1.01.08.03 Other 3,281,327 3,042,029 1.01.08.03.01 Advances to Suppliers 992,881 1,048,263 1.01.08.03.02 Dividends Receivable 1,544,792 1,522,964 1.01.08.03.03 Other 743,654 470,802 1.02 Non-current Assets 364,821,756 371,396,684 1.02.01 Long-Term Assets 34,939,559 52,382,652 1.02.01.01 Short Term Investments valued at fair value 4,669,636 4,740,296 1.02.01.01.02 Securities available for sale 4,669,636 4,740,296 1.02.01.02 Short Term Investments valued at amortized cost 9,111 9,039 1.02.01.02.01 Securities held until maturity 9,111 9,039 1.02.01.03 Accounts Receivable 157,172 168,131 1.02.01.03.02 Other Accounts Receivable 157,172 168,131 1.02.01.04 Inventories 58,131 59,448 1.02.01.06 Deferred taxes 11,388,052 11,789,805 1.02.01.06.01 Deferred income tax and social contribution 3,131,745 2,951,373 1.02.01.06.02 Deferred Value-Added Tax (ICMS) 1,814,843 2,005,157 1.02.01.06.03 Deferred PASEP/COFINS 6,441,464 6,833,275 1.02.01.07 Prepaid Expenses 1,298,656 1,089,407 1.02.01.08 Credit with related parties 12,266,708 29,591,744 1.02.01.08.02 Credit with Subsidiaries 12,122,878 29,441,428 1.02.01.08.04 Credit with other related parties 143,830 150,316 1.02.01.09 Other non-current assets 5,092,093 4,934,782 1.02.01.09.03 Petroleum and Alcohol Accounts – STN 823,810 821,635 1.02.01.09.05 Judicial Deposits 2,513,452 2,426,044 1 DFs Individual / Balance Sheet - Assets (R$ Thousand) Current Quarter Previous Fiscal Account Code Description Account 03/31/2011 Year12/31/2010 1.02.01.09.06 Advances to Suppliers 1,089,758 964,258 1.02.01.09.07 Other long-term 665,073 722,845 1.02.02 Investments 51,156,409 50,955,158 1.02.02.01 Corporate Interests 51,156,409 50,955,158 1.02.02.01.01 Investments in affiliated companies 4,296,619 4,245,251 1.02.02.01.02 Investments in subsidiaries 45,787,100 45,717,199 1.02.02.01.03 Investments in jointly controlled 925,402 845,091 1.02.02.01.04 Others Corporate Interests 147,288 147,617 1.02.03 Property, Plant and Equipment 200,497,486 189,775,280 1.02.03.01 Assets in Operating 76,946,042 73,882,630 1.02.03.02 Assets Under Leasing 17,469,520 17,505,809 1.02.03.03 Assets Under Construction 106,081,924 98,386,841 1.02.04 Intangible 78,021,358 78,042,387 1.02.04.01 Intangible 78,021,358 78,042,387 1.02.04.01.02 Guarantees for concession 76,551,032 76,552,294 1.02.04.01.03 Software 1,470,326 1,490,093 1.02.05 Deferred 206,944 241,207 2 DFs Individual / Balance Sheet - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Account Code Description Account 03/31/2011 Year12/31/2010 2 Liabilities and Stockholders' Equity 473,268,340 466,655,103 2.01 Current Liabilities 59,625,236 62,441,718 2.01.01 Social obligations and Labor 2,171,152 2,173,972 2.01.01.01 Social Obligations 389,115 387,534 2.01.01.02 Labor obligations 1,782,037 1,786,438 2.01.02 Suppliers 9,305,640 9,567,159 2.01.02.01 National suppliers 7,170,695 7,417,514 2.01.02.02 Foreign Suppliers 2,134,945 2,149,645 2.01.03 Tax 8,869,097 7,836,659 2.01.03.01 Federal Tax 6,834,039 6,099,426 2.01.03.01.01 Income Tax and Social Contribution Payable 741,664 640,145 2.01.03.01.02 Others Federal Taxes 6,092,375 5,459,281 2.01.03.02 State Taxes 1,953,002 1,622,345 2.01.03.03 Municipal Taxes 82,056 114,888 2.01.04 Loans and Financing 5,350,126 4,655,340 2.01.04.01 Loans and Financing 1,730,529 1,364,725 2.01.04.01.01 Local currency 531,822 416,092 2.01.04.01.02 Foreign Currency 1,198,707 948,633 2.01.04.02 Debentures 177,369 141,237 2.01.04.03 Financing by leasing 3,442,228 3,149,378 2.01.05 Other Liabilities 32,651,605 36,999,327 2.01.05.01 Related Party Liabilities 25,337,847 30,112,871 2.01.05.01.01 Debt with affiliated companies 100,523 86,280 2.01.05.01.02 Debt with subsidiaries 10,542,364 14,093,122 2.01.05.01.04 Debt with other related parties 14,694,960 15,933,469 2.01.05.02 Other 7,313,758 6,886,456 2.01.05.02.01 Dividends and interest on capital payable 4,215,717 3,595,302 2.01.05.02.04 Interests of employees and managers 940,882 1,428,300 2.01.05.02.05 Other 2,157,159 1,862,854 2.01.06 Provisions 1,277,616 1,209,261 2.01.06.02 Other Provisions 1,277,616 1,209,261 2.01.06.02.04 Pension and Health Plan 1,277,616 1,209,261 2.02 Non-current liabilities 98,440,207 96,896,869 2.02.01 Loans and Financing 50,609,216 51,405,781 2.02.01.01 Loans and Financing 34,054,439 34,715,341 2.02.01.01.01 Local currency 22,561,563 22,742,005 2.02.01.01.02 Foreign Currency 11,492,876 11,973,336 2.02.01.02 Debentures 1,717,390 1,714,881 2.02.01.03 Financing by leasing 14,837,387 14,975,559 2.02.02 Other Liabilities 2,558,279 3,024,166 2.02.02.01 Related Party Liabilities 536,118 404,097 2.02.02.01.01 Debt with affiliated companies 54,832 53,772 2.02.02.01.02 Debt with subsidiaries 481,286 350,325 2.02.02.02 Other 2,022,161 2,620,069 2.02.02.02.03 Other accounts payable and expenses 2,022,161 2,620,069 2.02.03 Deferred Taxes 24,285,346 21,808,161 3 DFs Individual / Balance Sheet - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Account Code Description Account 03/31/2011 Year12/31/2010 2.02.03.01 Deferred income tax and social contribution 24,285,346 21,808,161 2.02.03.01.01 Deferred income tax and social contribution 24,252,749 21,808,161 2.02.03.01.02 Other Deferred Taxes 32,597 0 2.02.04 Accruals 20,987,366 20,658,761 2.02.04.01 Social Security Tax Provisions Labor and Civil 416,928 424,524 2.02.04.01.01 Tax Provisions 67,066 67,675 2.02.04.01.02 Labor and Social Security Provisions 65,557 87,615 2.02.04.01.04 Civil Supplies 284,305 269,234 2.02.04.02 Other Provisions 20,570,438 20,234,237 2.02.04.02.04 Pension and Health Plan 14,530,580 14,162,221 2.02.04.02.05 Provision for dismantling of areas 6,039,858 6,072,016 2.03 Shareholders equity 315,202,897 307,316,516 2.03.01 Realized capital 205,357,103 205,357,103 2.03.02 Capital Reserves 11,918 -6,257 2.03.02.07 Additional Capital Contribution 11,918 -6,257 2.03.04 Profit Reserves 101,875,065 101,875,065 2.03.04.01 Legal reserve 12,653,480 12,653,480 2.03.04.02 Statutory reserve 1,421,619 1,421,619 2.03.04.05 Profit retention reserve 86,453,285 86,453,285 2.03.04.07 Tax incentive reserve 1,346,681 1,346,681 2.03.05 Retained Earnings/ (Accumulated Losses) 8,235,977 0 2.03.06 Equity Valuation Adjustments 177,879 287,084 2.03.07 Accumulated translation adjustments -455,045 -196,479 4 DFs Individual / Statement of Income for The Quarter (R$ Thousand) Accumulated Accumulated Current Year Previous Year 01/01/2011 to 01/01/2010 to Account Code Description Account 03/31/2011 03/31/2010 3.01 Revenues 40,096,584 36,951,907 3.02 Cost of Products and Services Sold -24,702,863 -21,342,361 3.03 Gross profit 15,393,721 15,609,546 3.04 Operating Expenses -3,638,963 -5,529,071 3.04.01 Selling expenses -2,251,468 -1,749,911 3.04.02 Administrative and general expenses -1,323,890 -1,225,155 3.04.05 Other Operating Expenses -3,140,081 -3,546,552 3.04.05.01 Taxes -126,418 -80,603 3.04.05.02 Cost of Research and Technological Development -482,690 -379,778 3.04.05.03 Exploratory Costs for The Extraction of Crude Oil and Gas -858,913 -875,821 3.04.05.05 Other Operating Expenses, Net -1,672,060 -2,210,350 3.04.06 Equity Pick-up 3,076,476 992,547 3.05 Income before financial results, interests and taxes 11,754,758 10,080,475 3.06 Financial results 1,789,098 115,881 3.06.01 Financial Income 1,875,004 1,141,469 3.06.01.01 Financial Income 1,692,452 912,279 3.06.01.02 Net Monetary and Exchanges Variation 182,552 229,190 3.06.02 Financial Expenses -85,906 -1,025,588 3.06.02.01 Financial Expenses -85,906 -1,025,588 3.07 Income before taxes 13,543,856 10,196,356 3.08 Income tax and social contribution -2,698,980 -2,504,871 3.08.01 Current -378,821 -2,746,451 3.08.02 Deferred -2,320,159 241,580 3.09 Net Income from Continuing Operations 10,844,876 7,691,485 3.11 Income / Loss for the period 10,844,876 7,691,485 3.99 Income per share - (Reais / Share) 3.99.01 Basic income per share 3.99.01.01 ON 0.84000 0.88000 3.99.01.02 PN 0.84000 0.88000 3.99.02 Diluted income per share 3.99.02.01 ON 0.84000 0.88000 3.99.02.02 PN 0.84000 0.88000 5 DFs Individual / Comprehensive Statement of Income (R$ Thousand) Accumulated Accumulated Current Year Previous Year 01/01/2011 to 01/01/2010 to Account Code Description Account 03/31/2011 03/31/2010 4.01 Net income for the year 10,844,876 7,691,485 4.02 Other Comprehensive Income -367,771 123,365 4.02.01 Accumulated translation adjustments -258,566 66,041 4.02.03 Unrealized gains / (losses) on securities available for sale - Recognized -161,440 86,226 4.02.04 Unrealized gains / (losses) on securities available for sale - Transferred to results 7,338 1,661 4.02.05 Unrecognized gains / (losses) on cash flow hedge - Recognized -6,408 6,626 4.02.06 Unrecognized gains / (losses) on cash flow hedge - Transferred to results -3,585 -5,760 4.02.07 Deferred income tax and social contribution 54,890 -31,429 4.03 Comprehensive income for the period 10,477,105 7,814,850 6 DFs Individual / Statement of Cash Flow - Indirect Method (R$ Thousand) Accumulated Accumulated Current Year Previous Year 01/01/2011 to 01/01/2010 to Account Code Description Account 03/31/2011 03/31/2010 6.01 Net Cash - Operating Activities 3,396,606 3,030,236 6.01.01 Cash provided by operating activities 12,455,897 7,986,406 6.01.01.01 Net income for the year 10,844,876 7,691,485 6.01.01.03 Equity in earnings (losses) of significant investments -3,076,476 -992,547 6.01.01.05 Depreciation, exhaustion and amortization 2,627,181 2,288,635 6.01.01.06 Loss on recovery of assets 143,427 2,766 6.01.01.07 Write-off of dry wells 527,697 576,880 6.01.01.08 Residual value of permanent assets written off 6,164 13,283 6.01.01.09 Exchange and monetary variation and charges on financing -937,132 -1,352,515 6.01.01.10 Deferred income and social contribution taxes, net 2,320,160 -241,581 6.01.02 Changes in assets and liabilities -7,983,846 -5,696,217 6.01.02.01 Accounts receivable -283,438 -679,928 6.01.02.02 Inventories -3,060,455 -572,514 6.01.02.03 Accounts payable to suppliers -259,104 -1,085,599 6.01.02.04 Taxes, fees and contributions 177,594 -831,550 6.01.02.05 Healthcare and pension plans 436,714 552,364 6.01.02.06 Short term operations with subsidiaries / affiliated companies -4,995,157 -3,078,990 6.01.03 Other -1,075,445 740,047 6.01.03.01 Other assets -843,404 14,713 6.01.03.02 Other liabilities -232,041 725,334 6.02 Net Cash - Investment Activities -4,233,183 -10,467,579 6.02.01 Investments in exploration and production of oil and gas -5,488,283 -5,228,314 6.02.02 Investments in refining and transport -3,563,763 -3,684,289 6.02.03 Investments in gas and energy -975,767 -477,607 6.02.04 Investment in international segment -2,801 -4,840 6.02.06 Investment in biofuels -278,154 -154,947 6.02.07 Other Investments -360,250 226,064 6.02.08 Marketable securities available for sale 6,434,035 -1,143,646 6.02.09 Dividends received 1,800 0 6.03 Net Cash - Financing activities 14,261,700 8,161,368 6.03.04 Raising of Financing and Intercompany Loans 27,512 7,319,690 6.03.05 Amortization of principal -106,716 -867,448 6.03.06 Amortization of interest -472,727 -733,377 6.03.07 Intercompany Loans, Net 17,890,289 347,420 6.03.08 Non standard Credit Rights Investment Fund -1,238,510 2,119,146 6.03.09 Dividends paid to shareholders -1,838,148 -24,063 6.05 Increase (decrease) in cash and cash equivalents 13,425,123 724,025 6.05.01 Opening balance of cash and cash equivalents 19,994,554 16,798,113 6.05.02 Closing balance of cash and cash equivalents 33,419,677 17,522,138 7 DFs Individual / Statement of Changes in Shareholders' Equity / DMPL - 01/01/2011 to 03/31/2011 (R$ Thousand) Capital Reserves, Retained Granted Options earnings/ Other Shareholders’ Paid in and Treasury Revenue (accumulated Comprehensive Equity Account Code Description Account Capital Shares Reserves losses) Income Consolidated 5.01 Opening balance 205,357,103 -6,257 101,875,065 0 90,605 307,316,516 5.03 Opening balance adjusted 205,357,103 -6,257 101,875,065 0 90,605 307,316,516 5.04 Capital Transactions with shareholders 0 18,175 0 -2,608,899 0 -2,590,724 5.04.07 Interest on shareholders' equity 0 0 0 -2,608,899 0 -2,608,899 5.04.08 Change in interest in subsidiaries 0 18,175 0 0 0 18,175 5.05 Total of Comprehensive Income 0 0 0 10,844,876 -367,771 10,477,105 5.05.01 Net income for the period 0 0 0 10,844,876 0 10,844,876 5.05.02 Other Comprehensive Income 0 0 0 0 -367,771 -367,771 5.05.02.01 Adjustments of financial instruments 0 0 0 0 -161,619 -161,619 5.05.02.02 Taxes of adjustments of financial instruments 0 0 0 0 52,414 52,414 5.05.02.04 Translation adjustments for the period 0 0 0 0 -258,566 -258,566 5.07 Final balance 205,357,103 11,918 101,875,065 8,235,977 -277,166 315,202,897 8 DFs Individual / Statement of Changes in Equity / Statements of Changes in Shareholders' Equity - 01/01/2010 to 03/31/2010 (R$ Thousand) Capital Reserves, Retained Granted Options earnings/ Other Paid in and Treasury Revenue (accumulated Comprehensive Shareholders’ Account Code Description Account Capital Shares Reserves losses) Income Equity 5.01 Opening balance 78,966,691 1,937,392 85,430,762 -1,247,335 -68,821 165,020,689 5.03 Opening balance adjusted 78,966,691 1,937,392 85,430,762 -1,247,335 -66,821 165,020,689 5.04 Capital Transactions with shareholders 0 0 0 -1,754,815 0 -1,754,815 5.04.07 Interest on shareholders' equity 0 0 0 -1,754,815 0 -1,754,815 5.05 Total of Comprehensive Income 0 0 0 7,691,485 123,365 7,814,850 5.05.01 Net income for the period 0 0 0 7,691,485 0 7,691,485 5.05.02 Other Comprehensive Income 0 0 0 0 123,365 123,365 5.05.02.01 Adjustments of financial instruments 0 0 0 0 92,852 92,852 5.05.02.02 Taxes of adjustments of financial instruments 0 0 0 0 -31,429 -31,429 5.05.02.04 Translation adjustments for the period 0 0 0 0 66,041 66,041 5.05.02.06 Adjustments of financial instruments transferred to results 0 0 0 0 -4,099 -4.099 5.07 Final balance 78,966,691 1,937,392 85,430,762 4,689,335 56,544 171,080,724 9 DFs Individual / Statement of Added Value (R$ Thousand) Accumulated Accumulated Current Year Previous Year 01/01/2011 to 01/01/2010 to Account Code Description Account 03/31/2011 03/31/2010 7.01 Revenues 65,063,399 60,608,481 7.01.01 Sales of Goods, Products and Services 52,612,328 48,246,679 7.01.02 Other Revenues 838,356 703,616 7.01.03 Revenues refs. to the construction of own assets 11,563,832 11,662,976 7.01.04 Allowance/Reversal for doubtful accounts 48,883 -4,790 7.02 Inputs acquired from third parties -27,896,195 -29,100,824 7.02.01 Cost of Goods, Products and Services sold -14,324,978 -12,781,246 7.02.02 Materials, Power, Third-party Services and Other Operating Expenses -10,215,544 -12,135,212 7.02.03 Loss/Recovery of Assets Values -143,427 -2,766 7.02.04 Other -3,212,246 -4,181,600 7.03 Gross Added Value 37,167,204 31,507,657 7.04 Retentions -2,627,181 -2,288,635 7.04.01 Depreciation, Amortization and Depletion -2,627,181 -2,288,635 7.05 Net Added Value Produced 34,540,023 29,219,022 7.06 Transferred Added Value 4,930,050 1,886,605 7.06.01 Equity Accounting 3,076,476 992,547 7.06.02 Financial Income 1,666,165 601,465 7.06.03 Other 187,409 292,593 7.07 Total Added Value To Be Distributed 39,470,073 31,105,627 7.08 Distribution of added value 39,470,073 31,105,627 7.08.01 Personnel 3,702,919 3,273,050 7.08.01.01 Payroll and related charges 2,566,887 2,270,321 7.08.01.02 Benefits 949,088 835,133 7.08.01.03 FGTS 186,944 167,596 7.08.02 Taxes, Duties and Social Contributions 18,943,172 15,319,965 7.08.02.01 Federal 14,008,337 11,966,705 7.08.02.02 State 4,897,085 3,316,610 7.08.02.03 Municipal 37,750 36,650 7.08.03 Remuneration of Third Party Capital 5,979,106 4,821,127 7.08.03.01 Interest 1,348,973 1,431,283 7.08.03.02 Rental 4,630,133 3,389,844 7.08.04 Remuneration of Shareholders' Equity 10,844,876 7,691,485 7.08.04.01 Interest on Shareholders' Equity 2,608,899 1,754,815 7.08.04.03 Retained Earnings / Loss For The Period 8,235,977 5,936,670 10 DFs Consolidated / Balance Sheet - Assets (R$ Thousand) Current Quarter Previous Fiscal Account Code Description Account 03/31/2011 Year 12/31/2010 1 Total Assets 544,945,300 519,970,003 1.01 Current Assets 120,036,373 106,685,162 1.01.01 Cash and Cash Equivalents 43,344,819 30,323,259 1.01.01.01 Cash and Banks 3,418,725 3,434,380 1.01.01.02 Short Term Investments 39,926,094 26,888,879 1.01.02 Short Term Investments 20,015,772 26,017,297 1.01.02.01 Financial investments valued at fair value 19,974,569 25,972,839 1.01.02.01.01 Securities for trading 19,655,355 25,650,959 1.01.02.01.02 Securities available for sale 319,214 321,880 1.01.02.02 Financial investments valued at amortized cost 41,203 44,458 1.01.02.02.01 Securities held until maturity 41,203 44,458 1.01.03 Accounts Receivable 17,777,672 17,333,975 1.01.03.01 Customers 13,424,150 12,916,412 1.01.03.01.01 Third parties 14,962,656 14,385,169 1.01.03.01.02 Subsidiary and Affiliated Companies 202,364 280,896 1.01.03.01.03 Allowance for Doubtful Accounts -1,740,870 -1,749,653 1.01.03.02 Other Accounts Receivable 4,353,522 4,417,563 1.01.04 Inventories 23,868,892 19,815,677 1.01.06 Taxes recoverable 10,178,227 8,934,797 1.01.06.01 Current tax recoverable 10,178,227 8,934,797 1.01.07 Prepaid Expenses 1,282,752 1,006,419 1.01.08 Other Current Assets 3,568,239 3,253,738 1.01.08.03 Other 3,568,239 3,253,738 1.01.08.03.01 Advances to Suppliers 1,250,882 1,310,353 1.01.08.03.02 Dividends Receivable 240,848 250,600 1.01.08.03.03 Other 2,076,509 1,692,785 1.02 Non-current Assets 424,908,927 413,284,841 1.02.01 Long-Term Assets 38,680,603 38,469,954 1.02.01.01 Financial investments valued at fair value 4,907,417 4,981,553 1.02.01.01.02 Securities available for sale 4,907,417 4,981,553 1.02.01.02 Financial investments valued at amortized cost 219,955 225,953 1.02.01.02.01 Securities held until maturity 219,955 225,953 1.02.01.03 Accounts Receivable 4,684,615 4,679,135 1.02.01.03.02 Other Accounts Receivable 4,684,615 4,679,135 1.02.01.04 Inventories 91,355 91,161 1.02.01.06 Deferred taxes 17,068,494 17,210,856 1.02.01.06.01 Deferred income tax and social contribution 6,904,446 6,471,069 1.02.01.06.02 Deferred Value-Added Tax (ICMS) 2,103,793 2,420,941 1.02.01.06.03 Deferred PIS/COFINS 7,763,065 8,062,564 1.02.01.06.04 Other Taxes 297,190 256,282 1.02.01.07 Prepaid Expenses 1,433,825 1,225,919 1.02.01.08 Credit with related parties 284,211 276,764 1.02.01.08.01 Credit with affiliated companies 140,381 126,448 1.02.01.08.04 Credit with others related parties 143,830 150,316 1.02.01.09 Other non-current assets 9,990,731 9,778,613 1.02.01.09.03 Petroleum and Alcohol Accounts – STN 823,810 821,635 11 DFs Consolidated / Balance Sheet - Assets (R$ Thousand) Current Quarter Previous Fiscal Account Code Description Account 03/31/2011 Year 12/31/2010 1.02.01.09.04 Investments in Privatizable Companies 2,233 2,233 1.02.01.09.05 Judicial Deposits 2,897,086 2,806,975 1.02.01.09.06 Advances to Suppliers 4,807,093 4,975,584 1.02.01.09.07 Other long-term 1,460,509 1,172,186 1.02.02 Investments 9,222,102 8,879,163 1.02.02.01 Corporate Interests 9,222,102 8,879,163 1.02.02.01.01 Investments in affiliated companies 8,991,846 8,649,290 1.02.02.01.04 Other Corporate Interests 230,256 229,873 1.02.03 Property, Plant and Equipment 294,164,753 282,837,532 1.02.03.01 Assets in Operating 145,900,525 143,092,093 1.02.03.02 Assets Under Leasing 778,170 788,780 1.02.03.03 Assets Under Construction 147,486,058 138,956,659 1.02.04 Intangible 82,841,469 83,098,192 1.02.04.01 Intangible 81,823,141 82,075,570 1.02.04.01.02 Guarantees for concession 80,150,684 80,377,031 1.02.04.01.03 Software 1,672,457 1,698,539 1.02.04.02 Deferred 1,018,328 1,022,622 12 DFs Consolidated / Balance Sheet - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Account Code Description Account 03/31/2011 Year 12/31/2010 2 Liabilities and Stockholders' Equity 544,945,300 519,970,003 2.01 Current Liabilities 60,590,324 56,834,675 2.01.01 Social obligations and Labor 2,568,596 2,605,810 2.01.01.01 Social Obligations 425,085 423,146 2.01.01.02 Tax obligations 2,143,511 2,182,664 2.01.02 Suppliers 18,600,657 17,043,678 2.01.02.01 National suppliers 10,243,353 10,333,714 2.01.02.02 Foreign Suppliers 8,357,304 6,709,964 2.01.03 Tax 10,792,274 10,250,098 2.01.03.01 Federal Tax 8,368,670 8,147,315 2.01.03.01.01 Income Tax and Social Contribution Payable 1,405,180 1,641,637 2.01.03.01.02 Others Federal Taxes 6,963,490 6,505,678 2.01.03.02 State Taxes 2,333,067 1,968,051 2.01.03.03 Municipal Taxes 90,537 134,732 2.01.04 Loans and Financing 16,595,449 15,668,290 2.01.04.01 Loans and Financing 16,110,552 15,172,908 2.01.04.01.01 Local currency 2,972,688 2,924,685 2.01.04.01.02 Foreign Currency 13,137,864 12,248,223 2.01.04.02 Debentures 325,709 319,227 2.01.04.03 Financing by leasing 159,188 176,155 2.01.05 Other Liabilities 10,684,945 9,963,702 2.01.05.01 Related Party Liabilities 173,431 148,798 2.01.05.01.01 Debt with affiliated companies 173,431 148,798 2.01.05.02 Other 10,511,514 9,814,904 2.01.05.02.01 Dividends and interest on capital payable 4,215,717 3,595,303 2.01.05.02.04 Interests of employees and managers 1,114,741 1,691,376 2.01.05.02.05 Other 5,181,056 4,528,225 2.01.06 Provisions 1,348,403 1,303,097 2.01.06.02 Other Provisions 1,348,403 1,303,097 2.01.06.02.04 Pension and Health 1,348,403 1,303,097 2.02 Non-current liabilities 166,162,836 152,912,028 2.02.01 Loans and Financing 112,404,458 102,247,022 2.02.01.01 Loans and Financing 109,681,266 99,603,246 2.02.01.01.01 Local currency 49,541,584 49,662,409 2.02.01.01.02 Foreign Currency 60,139,682 49,940,837 2.02.01.02 Debentures 2,522,192 2,447,952 2.02.01.03 Financing by leasing 201,000 195,824 2.02.02 Other Liabilities 1,291,991 1,349,043 2.02.02.01 Related Party Liabilities 175,880 179,202 2.02.02.01.01 Debt with affiliated companies 175,880 179,202 2.02.02.02 Other 1,116,111 1,169,841 2.02.02.02.03 Other accounts payable and expenses 1,116,111 1,169,841 2.02.03 Deferred Taxes 28,960,516 26,160,591 2.02.03.01 Deferred income tax and social contribution 28,960,516 26,160,591 2.02.03.01.01 Deferred income tax and social contribution 28,888,756 26,117,696 2.02.03.01.02 Other Deferred Taxes 71,760 42,895 13 DFs Consolidated / Balance Sheet - Liabilities (R$ Thousand) Current Quarter Previous Fiscal Account Code Description Account 03/31/2011 Year 12/31/2010 2.02.04 Accruals 23,505,871 23,155,372 2.02.04.01 Social Security Tax Provisions Labor and Civil 1,355,670 1,372,030 2.02.04.01.01 Tax Provisions 629,009 616,857 2.02.04.01.02 Labor and Social Security Provisions 186,299 196,283 2.02.04.01.04 Civil Supplies 348,326 357,604 2.02.04.01.05 Other Provisions for Contingencies 192,036 201,286 2.02.04.02 Other Provisions 22,150,201 21,783,342 2.02.04.02.04 Pension and Health 15,707,655 15,277,952 2.02.04.02.05 Provision for dismantling of areas 6,442,546 6,505,390 2.03 Shareholders equity 318,192,140 310,223,300 2.03.01 Realized capital 205,357,103 205,357,103 2.03.02 Capital Reserves 1,847 -6,257 2.03.02.07 Additional capital 1,847 -6,257 2.03.04 Profit Reserves 101,323,731 101,323,731 2.03.04.01 Legal reserve 12,653,480 12,653,480 2.03.04.02 Statutory reserve 1,421,619 1,421,619 2.03.04.05 Profit retention reserve 85,901,951 85,901,951 2.03.04.07 Tax incentive reserve 1,346,681 1,346,681 2.03.05 Retained Earnings/ (Accumulated Losses) 8,376,065 0 2.03.06 Equity Valuation Adjustments 177,879 287,084 2.03.07 Accumulated translation adjustments -455,045 -196,479 2.03.09 Minority interest 3,410,560 3,458,118 14 DFs Consolidated / Income Statement (R$ Thousand) Accumulated Accumulated Current Year Previous Year 01/01/2011 to 01/01/2010 to Account Code Description Account 03/31/2011 03/31/2010 3.01 Revenues 54,800,499 50,412,070 3.02 Cost of Products and Services Sold -34,596,085 -31,101,669 3.03 Gross profit 20,204,414 19,310,401 3.04 Operating Expenses -7,391,736 -7,872,632 3.04.01 Selling expenses -2,116,097 -2,072,394 3.04.02 Administrative and general expenses -2,010,362 -1,829,000 3.04.05 Other Operating Expenses -3,542,088 -3,791,957 3.04.05.01 Taxes -250,588 -153,427 3.04.05.02 Cost of Research and Technological Development -492,434 -391,360 3.04.05.03 Exploratory Costs for The Extraction of Crude Oil and Gas -942,489 -1,002,668 3.04.05.05 Other Operating Expenses, Net -1,856,577 -2,244,502 3.04.06 Equity Pick-up 276,811 -179,281 3.05 Income before financial results, interests and taxes 12,812,678 11,437,769 3.06 Financial results 2,022,212 -700,992 3.06.01 Financial Income 2,740,046 759,818 3.06.01.01 Financial Income 1,792,510 759,818 3.06.01.02 Net Monetary and Exchanges Variation 947,536 0 3.06.02 Expenses -717,834 -1,460,810 3.06.02.01 Expenses -717,834 -884,306 3.06.02.02 Net Monetary and Exchanges Variation 0 -576,504 3.07 Income before taxes 14,834,890 10,736,777 3.08 Income tax and social contribution -3,640,716 -2,939,930 3.08.01 Current -1,267,240 -3,386,217 3.08.02 Deferred -2,373,476 446,287 3.09 Net Income from Continuing Operations 11,194,174 7,796,847 3.11 Consolidated Income / Loss for the period 11,194,174 7,796,847 3.11.01 Attributable to shareholders of the Parente Company 10,984,964 7,726,274 3.11.02 Attributable to Non-controlling shareholders 209,210 70,573 3.99 Income per share - (Reais / Share) 3.99.01 Basic income per share 3.99.01.01 ON 0,84000 0,88000 3.99.01.02 PN 0,84000 0,88000 3.99.02 Diluted income per share 3.99.02.01 ON 0,84000 0,88000 3.99.02.02 PN 0,84000 0,88000 15 DFs Consolidated / Statement of Comprehensive Income (R$ Thousand) Accumulated Accumulated Current Year Previous Year 01/01/2011 to 01/01/2010 to Account Code Description Account 03/31/2011 03/31/2010 4.01 Net income for the year 11,194,174 7,796,847 4.02 Other Comprehensive Income -410,820 102,547 4.02.01 Accumulated translation adjustments -301,615 45,223 4.02.03 Unrealized gains / (losses) on securities available for sale - Recognized -161,440 86,226 4.02.04 Unrealized gains / (losses) on securities available for sale - Transferred to results 7,338 1,661 4.02.05 Unrecognized gains / (losses) on cash flow hedge - Recognized -6,408 6,626 4.02.06 Unrecognized gains / (losses) on cash flow hedge - Transferred to results -3,585 -5,760 4.02.07 Deferred income tax and social contribution 54,890 -31,429 4.03 Comprehensive income for the period 10,783,354 7,899,394 4.03.01 Attributed to Partners of the Parent Company 10,617,193 7,849,639 4.03.02 Attributed to Non-Controlling Partners 166,161 49,755 16 DFs Consolidated / Statement of Cash Flow - Indirect Method (R$ Thousand) Accumulated Accumulated Current Year Previous Year 01/01/2011 to 01/01/2010 to Account Code Description Account 03/31/2011 03/31/2010 6.01 Net Cash - Operating Activities 12,923,606 9,676,257 6.01.01 Cash provided by operating activities 16,912,303 13,123,099 6.01.01.01 Net income for the year 10,984,964 7,726,274 6.01.01.02 Minority Interest - Retained earnings 209,210 70,573 6.01.01.03 Equity in earnings (losses) of significant investments -276,811 179,281 6.01.01.05 Depreciation, exhaustion and amortization 3,557,781 3,264,506 6.01.01.06 Loss on recovery of assets 163,308 310,446 6.01.01.07 Write-off of dry wells 537,629 632,186 6.01.01.08 Residual value of permanent assets written off 133,865 269,920 6.01.01.09 Exchange and monetary variation and charges on financing -771,119 1,116,200 6.01.01.10 Deferred income and social contribution taxes, net 2,373,476 -446,287 6.01.02 Changes in assets and liabilities -2,649,608 -3,938,164 6.01.02.01 Accounts receivable -877,012 -2,450,239 6.01.02.02 Inventories -4,266,316 -562,565 6.01.02.03 Suppliers 2,156,626 -899,882 6.01.02.04 Taxes, fees and contributions -237,372 -1,077,070 6.01.02.05 Healthcare and pension plans 480,486 600,124 6.01.02.06 Short term operations with subsidiaries / affiliated companies 93,980 451,468 6.01.03 Other -1,339,089 491,322 6.01.03.01 Other assets -1,209,481 208,823 6.01.03.02 Other liabilities -129,608 282,499 6.02 Net Cash - Investment Activities -9,395,005 -16,013,202 6.02.01 Investments in exploration and production of oil and gas -6,702,344 -7,286,253 6.02.02 Investments in refining and transport -5,652,700 -5,036,483 6.02.03 Investments in gas and energy -1,281,532 -2,189,418 6.02.04 Investment in international segment -826,511 -1,394,757 6.02.05 Investments in distribution -242,126 -89,903 6.02.06 Investment in biofuels -235,253 -133,465 6.02.07 Other Investments -389,146 66,931 6.02.08 Marketable securities available for sale 5,934,345 9,153 6.02.09 Dividends received 262 40,993 6.03 Net Cash - Financing activities 9,704,333 4,188,214 6.03.03 Funding 15,355,628 10,123,814 6.03.04 Amortization of principal -2,172,161 -4,276,483 6.03.05 Amortization of interest -1,640,986 -1,635,054 6.03.08 Dividends paid to shareholders -1,838,148 -24,063 6.04 Exchange variation on cash and cash equivalents -211,374 65,829 6.05 Increase (decrease) in cash and cash equivalents 13,021,560 -2,082,902 6.05.01 Opening balance of cash and cash equivalents 30,323,259 29,034,228 6.05.02 Closing balance of cash and cash equivalents 43,344,819 26,951,326 17 DFs Consolidated / Statement of Changes in Shareholders' Equity / Statements of Changes in Shareholders' Equity -01/01/2011 to 03/31/2011 (R$ Thousand) Capital Reserves, Granted Options Retained and earnings/ Other Non- Shareholders’ Paid in Treasury Revenue (accumulated Comprehensive Shareholders’ controlling Equity Account Code Description Account Capital Shares Reserves losses) Income Equity interest Consolidated 5.01 Opening balance 205,357,103 -6,257 101,323,731 0 90,605 306,765,182 3,458,118 310,223,300 5.03 Opening balance adjusted 205,357,103 -6,257 101,323,731 0 90,605 306,765,182 3,458,118 310,223,300 5.04 Capital Transactions with shareholders 0 8,104 0 -2,608,899 0 -2,600,795 -213,719 -2,814,514 5.04.06 Dividends 0 0 0 0 0 0 -108,518 -108,518 5.04.07 Interest on shareholders' equity 0 0 0 -2,608,899 0 -2,608,899 0 -2,608,899 5.04.08 Change in interest in subsidiaries 0 8,104 0 0 0 8,104 -105,201 -97,097 5.05 Total of Comprehensive Income 0 0 0 10,984,964 -367,771 10,617,193 166,161 10,783,354 5.05.01 Income for the period 0 0 0 10,984,964 0 10,984,964 209,210 11,194,174 5.05.02 Other statements of income 0 0 0 0 -367,771 -367,771 -43,049 -410,820 5.05.02.01 Adjustments of financial instruments 0 0 0 0 -161,619 -161,619 0 -161,619 5.05.02.02 Taxes of adjustments of financial instruments 0 0 0 0 52,414 52,414 0 52,414 5.05.02.04 Translation adjustments for the period 0 0 0 0 -258,566 -258,566 -43,049 -301,615 5.07 Final balance 205,357,103 1,847 101,323,731 8,376,065 -277,166 314,781,580 3,410,560 318,192,140 18 DFs Consolidated / Statement of Changes in Shareholders' Equity / Statements of Changes in Shareholders' Equity -01/01/2010 to 03/31/2010 (R$ Thousand) Capital Reserves, Granted Options Retained and earnings/ Other Non- Shareholders’ Paid in Treasury Revenue (accumulated Comprehensive Shareholders’ controlling Equity Account Code Description Account Capital Shares Reserves losses) Income Equity interest Consolidated 5.01 Opening balance 78,966,691 1,937,392 84,726,550 -1,247,335 -66,821 164,316,477 2,576,659 166,893,136 5.03 Opening balance adjusted 78,966,691 1,937,392 84,726,550 -1,247,335 -66,821 164,316,477 2,576,659 166,893,136 5.04 Capital Transactions with shareholders 0 0 0 -1,754,815 0 -1,754,815 306,298 -1,448,517 5.04.06 Dividends 0 0 0 0 0 0 246,441 246,441 5.04.07 Interest on shareholders' equity 0 0 0 -1,754,815 0 -1,754,815 0 -1,754,815 5.04.08 Change in interest in subsidiaries 0 0 0 0 0 0 59,857 59,857 5.05 Total of Comprehensive Income 0 0 0 7,726,275 123,365 7,849,640 49,755 7,899,395 5.05.01 Net income for the period 0 0 0 7,726,275 0 7,726,275 70,573 7,796,848 5.05.02 Other Comprehensive Income 0 0 0 0 123,365 123,365 -20,818 102,547 5.05.02.01 Adjustments of financial instruments 0 0 0 0 92,852 92,852 0 92,852 Taxes of adjustments of financial 5.05.02.02 instruments 0 0 0 0 -31,429 -31,429 0 -31,429 5.05.02.04 Translation adjustments for the period 0 0 0 0 66,041 66,041 -20,818 45,223 Adjustments of financial instruments 5.05.02.06 transferred to results 0 0 0 0 -4,099 -4,099 0 -4,099 5.07 Final balance 78,966,691 1,937,392 84,726,550 4,724,125 56,544 170,411,302 2,932,712 173,344,014 19 DFs Consolidated / Statement of added value (R$ Thousand) Accumulated Accumulated Current Year Previous Year 01/01/2011 to 01/01/2010 to Account Code Description Account 03/31/2011 03/31/2010 7.01 Revenues 85,512,736 80,621,011 7.01.01 Sales of Goods, Products and Services 69,182,498 63,319,435 7.01.02 Other Revenues 1,079,041 1,163,660 7.01.03 Revenues refs. to the construction of own assets 15,246,339 16,136,246 7.01.04 Allowance/Reversal for doubtful accounts 4,858 1,670 7.02 Inputs acquired from third parties -38,595,441 -41,182,259 7.02.01 Cost of Goods, Products and Services sold -8,414,703 -9,114,205 7.02.02 Materials, Power, Third-party Services and Other Operating Expenses -11,457,497 -9,737,812 7.02.03 Loss/Recovery of Assets Values -163,308 -310,446 7.02.04 Other -18,559,933 -22,019,796 7.03 Gross Added Value 46,917,295 39,438,752 7.04 Retentions -3,557,781 -3,264,506 7.04.01 Depreciation, Amortization and Depletion -3,557,781 -3,264,506 7.05 Net Added Value Produced 43,359,514 36,174,246 7.06 Transferred Added Value 2,300,416 915,703 7.06.01 Equity Accounting 276,811 -179,281 7.06.02 Financial Income 1,792,510 759,818 7.06.03 Other 231,095 335,166 7.07 Total Added Value To Be Distributed 45,659,930 37,089,949 7.08 Distribution of added value 45,659,930 37,089,949 7.08.01 Personnel 4,754,293 4,034,571 7.08.01.01 Payroll and related charges 3,434,214 2,909,383 7.08.01.02 Benefits 1,104,276 933,110 7.08.01.03 FGTS 215,803 192,078 7.08.02 Taxes, Duties and Social Contributions 25,586,442 20,515,169 7.08.02.01 Federal 17,110,673 14,357,621 7.08.02.02 State 8,407,477 6,097,738 7.08.02.03 Municipal 68,292 59,810 7.08.03 Remuneration of Third Party Capital 4,125,021 4,743,362 7.08.03.01 Interest 1,430,619 2,575,848 7.08.03.02 Rental 2,694,402 2,167,514 7.08.04 Remuneration of Shareholders' Equity 11,194,174 7,796,847 7.08.04.01 Interest on Shareholders' Equity 2,608,899 1,754,815 7.08.04.03 Retained Earnings / Loss For The Period 8,376,065 5,971,459 7.08.04.04 Minority Interest - Retained earnings 209,210 70,573 20 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 1The Company and its operations Petróleo Brasileiro S.A. - Petrobras directly or through its subsidiaries (referred to jointly as “Petrobras” or the “Company”), is dedicated to prospecting, drilling, refining, processing, trading and transporting petroleum originating from wells, schist or other rocks, and oil products, natural gas and other liquid hydrocarbons, in addition to activities connected with energy and it may carry out research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company’s head office is located in Rio de Janeiro – RJ. 2Basis of presentation of interim financial information The individual and consolidated quarterly financial information is being presented in accordance with IAS 34 – Interim Statements, issued by the International Accounting Standards Board (IASB) and also in accordance with accounting politics adopted in Brazil for interim statements (CPC 21). This quarterly information is presented without repeating of certain notes previously disclosed, but with an indication of the relevant information occurring in the interim period and, therefore, it should be read together with the Company's annual financial statements for the year ended December 31, 2010. The individual financial information does not present differences in relation to the consolidated information, except for the maintenance of deferred charges, as established in CPC 43 – Initial Adoption of Technical Pronouncements. The reconciliations of the parent company’s shareholders’ equity and result with the consolidated statements are presented in note 3.1. The Company’s Board of Directors authorized the publication of these quarterly information in a meeting held on May 13, 2011. 2.1 Business segment reporting As from the first quarter of 2011, the accounting information on the Biofuel operating segment (business department) is presented individually and includes the activities for production of biodiesel and its co-products, through its own refineries and in partnerships, extraction and trading of unrefined and refined vegetal oil, of vegetal cake and bran, and ethanol. In ethanol activities it operates through shareholding interests in the production and trading of ethanol, sugar and surplus electric power generated from sugar cane bagasse. Previously, this accounting information was included in the corporate agencies group and, therefore, was reclassified for comparison purposes. 21 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 2.2 Accounting estimates In the preparation of the financial statements it is necessary to use estimates for certain assets, liabilities and other transactions. These estimates include: petroleum and gas reserves, liabilities of pension and health plans, depreciation, depletion and amortization, abandonment costs, provisions for legal processes, market value of financial instruments, income tax and social contribution. Although Management uses assumptions and judgments that are reviewed periodically, the actual results may differ from these estimates. 3 Consolidation basis The consolidated interim financial statements include the quarterly information of Petrobras and its subsidiaries, jointly controlled subsidiaries and specific purpose entities. The Company did not present material changes in interests in consolidated companies in the period ended March 31, 2011. 3.1 Reconciliation of the net equity and net income of the consolidated statement with that of the parent company Shareholders' equity Net income Jan-Mar 2011 Jan-Mar 2010 Consolidated - IFRS Equity of non controlling interest (3,411) (3,458) (209) (71) Deferred expenses, net of income tax 422 551 (140) (35) Parent Company adjusted to international accounting standards (CPC) 4 Accounting policies The accounting practices and calculation methods used in the preparation of the individual and consolidated quarterly information are the same as those adopted in the preparation of the Company’s annual financial statements for the year ended December 31, 2010. 22 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 5 Cash and cash equivalents Consolidated Parent company Cash and banks 3,434 0 Financial investments - In Brazil Investment funds - Interbank Deposit 25,543 12,797 23,354 10,119 Other investment funds 2,947 749 1,444 325 28,490 13,546 24,798 10,444 - Abroad 11,436 13,343 8,136 9,114 Total financial investments Total cash and cash equivalents 6 Marketable securities Consolidated Parent company For trading 19,655 25,651 19,655 25,588 Available for sale 5,227 5,303 4,986 5,125 Held until maturity 261 271 7,335 7,767 Current 20,016 26,017 27,297 33,731 Non-current 5,127 5,208 4,679 4,749 The securities for trading refer mainly to investments in public bonds with maturity terms of more than 90 days and are presented in current assets considering their expectation of realization in the short term. 23 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 7 Accounts receivable 7.1 Accounts receivable, n et Consolidated Parent Company Trade accounts receivable Third parties 18,224 17,555 3,500 3,199 Related parties (9.1) 2,892 2,722 24,214 (*) 40,473 (*) Other 4,320 4,729 2,661 2,732 Losses on doubtful accounts (2,689) (2,716) (417) (466) Current 17,778 17,334 17,534 16,178 Non-current 4,969 4,956 12,424 29,760 (*) It does not include the balances of dividends receivable of R$ 1,545 at March 31, 2011 (R$ 1,523 at December 31, 2010) and reimbursements receivable of R$ 458 at March 31, 2011 (R$ 447 at December 31, 2010). It includes a balance of receivables from the electricity sector of R$ 2,214 at March 31, 2011 (R$ 2,315 at December 31, 2010). 7.2 Changes in losses on doubtful receivables Consolidated Parent Company Opening balance Additions (*) 180 380 103 169 Write-offs (*) (207) (206) (152) (9) Closing balance Current 1,741 1,750 417 466 Non-current 948 966 (*) It includes exchange variation on losses on doubtful receivables recorded in companies abroad. 7.3 Accounts receivable - overdue Consolidated Up to 3 months 970 905 From 3 to 6 months 222 229 From 6 to 12 months 205 352 More than 12 months 3,061 3,128 24 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 8 Inventories Consolidated Parent company Products: Oil products (*) 7,375 6,274 6,172 4,957 Alcohol (*) 559 522 216 123 7,934 6,796 6,388 5,080 Raw materials, mainly crude oil (*) 12,393 9,547 9,063 7,300 Maintenance materials and supplies (*) 3,261 3,292 2,790 2,864 Other 372 272 40 14 Current 23,869 19,816 18,223 15,199 Non-current 91 91 58 59 (*) It includes imports in transit. 25 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 9 Related party transactions 9.1 Result, assets and liabilities Parent Company Jan-Mar 2011 Assets Liabilities Result Current Non-current Current Non-current Subsidiaries (*) BR Distribuidora PIFCo 3 Gaspetro Downstream Transpetro PBEN 99 PNBV 73 18 30 PIB-BV 55 Thermoelectric power plants 41 Petrobras Biocombustível 4 76 CLEP Brasoil Other subsidiaries Specific purpose entities (SPE) Gasene Participações 25 CDMPI PDET Off Shore 65 NTN 72 NTS 35 Other SPEs 6 Affiliated companies 17 Result Operating income, mainly from sales Exchange and monetary variations, net Net financial income (expenses) Assets Accounts receivable, mainly for sales Dividends receivable Loans Advance for capital increase Amounts related to construction of gas pipeline Reimbursement receivable Liabilities Accounts payable to suppliers, mainly for purchases of oil and oil products Financial leases Affreightment of platforms Advance from clients Other operations 91 Jan-Mar 2010 At 12.31.2010 26 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) Rates for active loans Index LIBOR + 1 to 3% p.a. 5,924 24,174 2% p.a. 2,880 3,011 1.70% p.a. 176 183 IGPM + 6% p.a. 145 146 101% of CDI 112 115 Other rates 469 456 9.2 Non Standard Credit Rights Investment Fund – FIDC-NP The Parent Company has invested resources in the non standard credit right investment fund (FIDC-NP) which are mainly earmarked for the acquisition of performing and/or non-performing credit rights of operations performed by subsidiaries of the Petrobras System. The balances of operations of the Parent Company with the nonstandard credit right investment fund (FIDC-NP) are as follows: Financial investments 1,236 206 Marketable securities 7,325 7,758 Financial charges to allocate 376 426 Assignments of performing rights (593) (622) Total classified in current assets Assignments of non-performing rights (14,695) (15,933) Total classified in current liabilities Jan-Mar 2011 Jan-Mar 2010 Financial Revenue FIDC-NP 65 94 Financial Expenses FIDC-NP Financial Result (*) Other accounts and expenses payable 27 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 9.3 Guarantees granted The financial operations carried out by these subsidiaries and guaranteed by Petrobras present the following balances to be settled: Maturity date of the loan PNBV PifCo PIB-BV Ref. Abreu e Lima TAG Total Total 2011 4,284 3,641 7,925 8,108 2012 424 977 1,401 1,532 2013 104 609 713 730 2014 466 1,115 1,581 1,784 2015 3,618 645 4,263 4,140 2016 864 6,707 7,571 2,103 2017 onwards 11,133 20,948 468 8,486 6,798 47,833 37,635 9.4 Investment fund of subsidiaries abroad At March 31, 2011, the subsidiaries PifCo and Brasoil had amounts invested abroad in an investment fund that held, amongst others, debt securities of companies of the Petrobras System and specific purpose entities related to the Company’s projects, mainly the CLEP, Malhas and Marlim Leste (P-53) and Gasene projects, equivalent to R$ 12,647 (R$ 14,048 at December 31, 2010). These amounts refer to the consolidated companies and were offset against the balance of financing in current and non-current liabilities. 28 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 9.5 Transactions with affiliated companies, government entities and pension funds Significant transactions with affiliated companies, government entities and a pension fund resulted in the following balances: Consolidated Assets Liabilities Assets Liabilities Affiliated Companies Braskem 96 89 84 60 Quattor 49 36 78 43 Ueg Araucária 3 4 Other Affiliated Companies 196 47 143 37 Government Entities and Pension Funds Government Bonds 27,180 31,098 Electricity Sector 3,015 3,145 Deposits Subject to Legal Proceedings (CEF and BB) 2,896 2,466 Banco do Brasil S.A. 1,171 10,352 5,067 9,415 Petroleum and Alcohol Account - Federal Government Credits 824 822 BNDES 3 35,964 3 36,320 Caixa Econômica Federal 5,716 2 5,662 National Agency for Petroleum, National Gas and Biofuels 3,199 2,568 Federal Government - Proposed Dividends and Interest on Shareholders' Capital 1,255 1,118 Petros (Pension Fund) 169 501 Other 712 1,024 221 423 Current 27,085 9,524 34,481 8,393 Non-current 9,057 48,330 8,648 47,758 Receivables from the electricity sector The company has receivables from the electricity sector related to the supplying of fuel to thermoelectric power stations, direct and indirect subsidiaries of Eletrobrás, located in the northern region of Brazil. Part of the costs for supplying fuel to these thermoelectric power stations is borne by funds from the Fuel Consumption Account (CCC), managed by Eletrobrás. 29 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) The Company also supplies fuel to Independent Power Producers (PIE), companies created for the purpose of producing power exclusively for Amazônia Distribuidora S.A. (ADESA), a direct subsidiary of Eletrobras, whose payments for supplying fuel depend directly on the forwarding of funds from ADESA to these Independent Power Producers. The balance of these receivables at March 31, 2011 was R$ 3,015 (R$ 3,145 at December 31, 2010), presented in non-current assets and classified as receivables from related parties, of which R$ 2,607 was overdue (R$ 2,372 at December 31, 2010). The Company has made systematic collections from the debtors and Eletrobrás, itself, and partial payments have been made. 9.6 Remuneration of the Company’s key personnel (in thousands of Reais) The total remuneration of short term benefits for the management of Petrobras during the first quarter of 2011 was R$ 2,893 (R$ 2,754 in the first quarter of 2010) which include fees in the amount of R$ 1,521 (R$ 1,305 in the first quarter of 2010) referring to seven officers and nine board members. In consolidated, the fees for the officers and the board of directors totaled R$ 12,686 in the first quarter of 2011 (R$ 9,256 in the first quarter of 2010). 10 Deposits in court Consolidated Parent company Labor 990 940 937 888 Tax (*) 1,212 1,193 932 912 Civil (*) 603 596 565 558 Other 92 78 79 68 Total (*) Net of deposits related to judicial proceedings for which a provision is recorded, when applicable. 11 Acquisitions and sales of assets 11.1 Acquisition of interests in affiliated companies Total Agroindústria Canavieira S.A. In 2010, Petrobras Biocombustível paid the amount of R$ 132 into the capital of Total Agroindústria Canavieira S.A. At March 31, 2011, in accordance with the commitment established in the minutes of the Special General Shareholders’ Meeting of December 22, 2009, Petrobras Biocombustível concluded the steps for paying in capital, reaching the total amount of R$ 152, and it now holds 43.58% of the company’s capital. 30 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) Guarani S.A. On May 14, 2010, Petrobras Biocombustível paid R$ 683 into the capital of Cruz Alta Participações S.A (a subsidiary of Açúcar Guarani), fulfilling the first of the three steps established for entry into the capital of Açúcar Guarani. The other steps that were established, the delisting of shares of Guarani, with a subsequent exchange of the shares of Cruz Alta for shares of Guarani, were concluded on October 29, 2010 and the additional paying in of capital in order to reach a 45.7% interest in the capital of Guarani will take place over five years, reaching, together with the capital already paid in, the total amount of R$ 1,611, as negotiated in the investment agreement. The agreement also establishes the possibility of additional contributions on the part of the partners up to the limit of a 49% interest by Petrobras Biocombustível. The first supplementary contribution occurred on March 31, 2011 in the amount of R$ 195 and the interest increased from 26.49% to 31.44%. 11.2 Acquisition of noncontrolling interest Innova S.A . As of March 31, 2011, Petrobras now holds 100% of the capital of Innova, a petrochemical company located in the industrial park of Triunfo in the State of Rio Grande do Sul previously indirectly controlled by Petrobras Argentina (Pesa). The amount of the transaction is US$ 332 million (equivalent to R$551), with the payment of US$ 228 million paid on April and US$ 104 million in one lump sum due on October 30, 2013, restated by 12 month LIBOR as from the date of signing the share purchase agreement (SPA). This transaction resulted in a decrease of R$ 90 in shareholders’ equity attributable to the shareholders of Petrobras, as a result of the decrease in the minority interest in this venture. Purchase option and merger of Companhia Mexilhão do Brasil (CMB) On January 12, 2011, Petrobras acquired the total shares representing the capital of SPE Companhia Mexilhão do Brasil (CMB), exercising its contractually established purchase option, considering that the reasons that justified the establishment of CMB had already ceased to exist and the Petrobras System was interested in reducing its corporate structure in order to optimize its operating costs. This transaction resulted in an increase of R$ 112 in shareholders’ equity attributable to the Company’s shareholders as an additional capital contribution. On April 4, 2011, the Special General Shareholders’ Meeting of Petrobras approved the merger of CMB by Petrobras, as this represented the most efficient way of extinguishment of the Company and absorption of its assets, in accordance with the Justification to the Shareholders published on March 17, 2011. 31 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 11.3 Sale of assets and other information BRF Biorefino de Lubrificantes S.A On March 21, 2011, Petrobras Distribuidora S.A. established BRF Biorefino de Lubrificantes S.A, the shareholding interest of which is 49%. BRF operates with the building and operation of the used or contaminated lubricant oil refining plant in the State of Rio de Janeiro, in the operation and trading of used or contaminated lubricant oil collection services and in the purchase and sale of refined basic oil. Logum Logística S.A On March 1, 2011 the corporate name of PMCC Soluções Logística de Etanol S.A. was changed to Logum Logística S.A., in accordance with the shareholders’ agreement signed on this date. The closely held joint-stock company with authorized capital is composed of registered common shares with no par value, distributed as follows: Petrobras - 20%; Copersucar S.A. - 20%; Cosan S.A. Indústria e Comércio - 20%; Odebrecht Transport Participações S.A. - 20%; Camargo Correa Óleo e Gás S.A. - 10% and Uniduto Logística S.A. - 10%. Logum Logística S.A. will be responsible for the construction and implementation of a comprehensive multimodal logistics system for ethanol transport and storage, and the development and operation of the system (logistics, loading, unloading, handling and stocking, operation of ports and waterway terminals), which will involve polyducts, waterways, highways and coastal shipping. Merger of Comperj Petroquímicos Básicos S.A and Comperj PET S.A. into Petrobras. On January 31, 2011, the General Shareholders’ Meeting of Petrobras approved the merger of Comperj Petroquímicos Básicos S.A and Comperj PET S.A. into its equity, without a capital increase. With the merger of these companies, the corporate structure of Comperj will be simplified, minimizing costs and favoring reallocation of investments. Copergás On January 21, 2011, the court decision was published dismissing the writ of prevention of the State of Pernambuco, against Gaspetro and Mitsuigás, for annulment of clauses of the bylaws and shareholders’ agreement of Copergás – Companhia Pernambucana de Gás. Accordingly, Gaspetro’s power to share the resolutions of Copergas was re-established and, therefore, the accounting information was consolidated proportionally to the 41.5% interest as from 2011. The court decision, still in the process of becoming final and unappealable, re-establishes the effectiveness of the corporate instruments and there are no expectations that the State of Pernambuco will file an appeal to re-establish the injunction or suspend the effect of the court decision. 32 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) Sale of the San Lorenzo Refinery and part of the distribution network in Argentina On May 4, 2010, the Company approved the terms and conditions of the agreement for the sale to Oil Combustibles S.A. of refining and distribution assets in Argentina. The deal comprises a refinery located in San Lorenzo in the province of Santa Fé, a fluvial unit and a fuel trading network connected to this refinery, consisting of approximately 360 sales points and associated wholesaler clients. The transaction was carried out on May 2, 2011 for a total amount of US$ 102 million, which includes the previously mentioned assets, as well as the stocks of oil and oil products. The transaction is subject to the approval of the Comissão Nacional de Defensa de La Competência (CNDC). At March 31, 2011 the assets held for sale are recognized in current assets. Operationsin Ecuador In 2006, the Ecuadorian government began a series of tax and regulatory reforms with respect to hydrocarbon activities, which significantly affected the agreements for participation in exploration blocks. As from November 24, 2010, all the exploration agreements in force until then had to migrate to service agreements. Petrobras Argentina S.A. (PESA), through Sociedade Ecuador TLC S.A., holds a 30% interest in the exploration agreements for block 18 and the unified Palo Azul field, located in the Oriente basin of Ecuador. PESA decided not to accept the final proposal to migrate its agreements to the new contractual model, thus it is the responsibility of the Ecuadorian Government to indemnify the investments made in those exploration blocks. After the deadline for negotiation of the winding up of the contract had expired, the Ecuadorian government reported that it would use criteria different from those previously agreed upon. The Company disagrees with this procedure and, although it is not renouncing its rights, it recognized a loss in an amount equivalent to R$ 86, due to the uncertainties involving the process. 33 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 12 Investments 12.1 Information on subsidiaries, jointly controlled subsidiaries and affiliated companies ( Parent Company) Subsidiaries and Affiliates: Petrobras Distribuidora S.A. - BR 9,509 9,116 Petrobras Netherlands B.V. - PNBV 9,433 8,599 Petrobras Gás S.A. - Gaspetro 8,026 7,555 Petrobras Química S.A. - Petroquisa 4,039 3,997 Petrobras Transporte S.A. - Transpetro 2,755 2,568 Termorio S.A. 2,443 2,371 Refinaria Abreu e Lima S.A. 2,146 2,015 Downstream Participações Ltda. 1,625 1,623 Companhia Locadora de Equipamentos Petrolíferos S.A. - CLEP 1,540 1,473 Petrobras Biocombustível S.A. 1,156 1,194 Termomacaé Ltda 862 734 Petrobras Comercializadora de Energia Ltda. - PBEN 383 370 FAFEN Energia S.A. 365 343 Comperj Poliolefinas S.A. 309 309 Innova S.A. 303 Termoceará Ltda. 290 278 Baixada Santista Energia Ltda. 246 249 Sociedade Fluminense de Energia Ltda. - SFE 228 187 Usina Termelétrica de Juiz de Fora S.A. 143 132 Cia Mexilhão do Brasil 131 Comperj MEG S.A 77 77 Comperj Estirênicos S.A. 76 76 Other subsidiaries 322 2,988 Jointly controlled subsidiaries 926 880 Affiliated companies BRK Investimentos Petroquímicos S.A. 2,154 2,108 Other affiliated companies 481 473 Subsidiaries, jointly controlled subsidiaries and affiliated companies Goodwill 2,290 2,242 Unrealized income of the Parent Company (1,249) (1,150) Other investments 147 148 Total investments 34 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 12.2 Investments (Consolidated) Affiliated companies BRK Investimentos Petroquímicos S.A. 3,397 3,271 Other petrochemical investments 3,105 2,995 Guarani S.A. 891 680 Petroritupano - Orielo 404 413 Petrowayu - La Concepción 319 327 Petrokariña - Mata 207 212 UEG Araucária Ltda. 126 128 Refinor 62 57 Copergás - Cia Pernambucana de Gás 83 Other affiliated companies 481 483 Other investments 230 230 12.3 Investments in listed companies Quotation on stock exchange Lot of a thousand (R$ per share) Market value Company Type Subsidiaries Petrobras Argentina 678,396 678,396 ON 3.78 4.46 2,564 3,026 Affiliated companies Braskem 212,427 212,427 ON 17.30 17.80 3,675 3,781 Braskem 75,793 75,793 PNA 21.64 20.37 1,640 1,544 Quattor Petroquímica (*) 46,049 PN 6.99 322 (*)On February 3, 2011, the company was delisted due to the merger of its shares by Braskem. The market value of these shares does not necessarily reflect the realizable value of a representative lot of shares. 35 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 13 Property, plant and equipment 13.1 By type of asset Consolidated Parent Company Land, buildings Expenditures on exploration and Equipment and Assets under and development Production of improvements other assets construction (*) oil and gas (producing fields) Total Total Balance at December 31, 2009 Additions 282 3,355 57,515 3,157 64,309 49,506 Capitalized interest 5,409 99 5,508 4,223 Business combination 61 70 18 149 Write-offs (143) (109) (1,524) (606) (2,382) (1,493) Transfers 2,000 33,935 (44,992) 13,137 4,080 (1,863) Depreciation, amortization and depletion (843) (7,650) (5,730) (14,223) (10,149) Impairment - formation (181) (265) (446) (434) Impairment - reversal 131 408 539 538 Accumulated translation adjustment 26 (1,435) (308) (58) (1,775) Balance at December 31, 2010 Cost 13,308 163,566 138,956 77,555 393,385 271,824 Accumulated depreciation, amortization and depletion (3,938) (64,640) (41,969) (110,547) Balance at December 31, 2010 Additions 37 569 12,264 647 13,517 9,590 Capitalized interest 1,764 1,764 1,463 Business combination 48 33 81 Write-offs (5) (61) (552) (27) (645) (533) Transfers 624 3,189 (4,610) 1,943 1,146 2,681 Depreciation, amortization and depletion (159) (1,870) (1,350) (3,379) (2,479) Impairment - reversal 1 1 Accumulated translation adjustment (28) (632) (336) (162) (1,158) Balance at March 31, 2011 Cost 13,874 165,765 147,486 79,558 406,683 284,444 Accumulated depreciation, amortization and depletion (3,987) (65,611) (42,920) (112,518) (83,947) Balance at March 31, 2011 Weighted average useful life in years 25 (25 a 40) 20 (3 a 31) Units of production method (except land) (*) It includes assets for exploration, development and production of oil and gas. At March 31, 2011, the property, plant and equipment of Consolidated and the Parent company includes assets originating from lease agreements that transfer benefits, risks and control in the amount of R$ 778 and R$ 17,740, respectively (R$ 789 and R$ 17,506 at December 31, 2010). 36 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 13.2 Depreciation Consolidated Parent company Jan-Mar 2011 Jan-Mar 2010 Jan-Mar 2011 Jan-Mar 2010 Portion absorbed in funding: Of assets 1,917 1,590 1,178 1,037 Of exploration and production expenditures 1,228 1,057 995 816 Capitalized / provisioned cost for abandonment of wells 122 141 108 100 Portion recorded directly in the result 112 284 198 173 37 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 14 Intangible assets 14.1 By type of asset Consolidated Parent Company Software Goodwill from expectations of Rights and Developed future concessions Acquired in-house profitability Total Total Balance at December 31, 2009 Addition 312 90 328 3 733 455 Oil exploration rights – Onerous assignment 74,808 74,808 74,808 Acquisition through business combination 1 20 21 Capitalized interest 25 25 25 Write-off (318) (4) (2) (2) (326) (42) Transfers 376 (11) 33 83 481 14 Amortization (160) (121) (375) (656) (434) Impairment - formation (54) (54) Accumulated translation adjustment (195) (3) (7) (205) Balance at December 31, 2010 Addition 82 27 62 171 82 Capitalized interest 9 9 9 Write-off (1) (1) (1) Transfers (175) 23 (24) (176) 2 Amortization (57) (29) (92) (178) (113) Accumulated translation adjustment (76) (2) (4) (82) 0 Balance at March 31, 2011 Estimated useful life - years 25 5 5 Indefinite At March 31, 2011, the Company’s intangible assets include an onerous assignment agreement in the amount of R$ 74,808, entered into in 2010 between the Federal Government (assignor) and the National Petroleum Agency -ANP (regulator and inspector), referring to the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area, limited to the production of five billion oil equivalent barrels in up to 40 years. The agreement for concession of the rights establishes that at the time of the declaration of the commerciality of the reserves there will be a review of volumes and prices, based on independent technical reports. If the review determines that the acquired rights reach an amount greater than that initially paid, the Company may pay the difference to the Federal Government, recognizing this difference as an intangible asset, or it may reduce the overall volume acquired in the terms of the agreement. If the review determines that the acquired rights result in an amount lower than that initially paid, the Federal Government will reimburse the difference in legal tender or bonds, subject to the budgetary laws. 38 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 14.2 Devolution of exploration areas to ANP During the 1 st quarter of 2011, the rights to the following exploration blocks were returned to the National Agency of Petroleum, Natural Gas and Biofuels (ANP): Blocks – Exclusive concession of Petrobras: Rio do Peixe basin: RIOP-T-41. Santos basin: S-M-613, S-M-1356, S-M-1480. Pelotas sea basin: P-M-1267, P-M-1349. Blocks in partnership returned by their respective operators: Santos basin: S-M-1227, S-M-792, S-M-791, S-M-1162, S-M-320. 14.3 Devolution to ANP of petroleum and natural gas fields operated by Petrobras During the 1 st quarter of 2011, there were no returns to the National Agency of Petroleum, Natural Gas and Biofuels (ANP) on the part of Petrobras of rights to fields in the production stage. 15 Exploration activities and valuation of petrol and gas reserves a) Exploration costs Consolidated Parent Company Jan-Mar 2011 Jan-Mar 2010 Jan-Mar 2011 Jan-Mar 2010 Expenses with geology and geophysics 337 314 331 299 Wells without economic viability (dry wells) 411 593 401 537 Other exploration expenses 194 96 127 40 Total expenses b) Cash used Consolidated Parent Company Jan-Mar 2011 Jan-Mar 2010 Jan-Mar 2011 Jan-Mar 2010 Operating activities 387 394 331 299 Investment activities 1,767 2,757 1,669 1,442 Total cash used c) Capitalized balances Consolidated Parent Company Intangible assets 78,235 78,400 76,078 76,221 Property, plant and equipment 14,591 15,729 8,612 9,309 Total assets 39 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 16 Financing Consolidated Parent Company Current Non-current Current Non-current 03.31.2011 Abroad Financial institutions 11,872 10,798 29,218 29,460 426 201 11,493 11,973 Bearer bonds - Notes, Global Notes and Bonds 1,068 1,242 30,100 19,617 773 747 0 0 Trust Certificates - Senior/Junior 114 116 283 318 0 0 0 0 Other 13 26 168 167 0 0 0 0 Subtotal In Brazil Export Credit Notes 388 110 10,474 10,489 388 110 10,474 10,495 National Bank for Economic and Social Development (BNDES) 1,718 2,103 32,404 32,753 26 182 8,068 8,254 Debentures 326 319 2,522 2,448 177 141 1,717 1,715 FINAME 71 72 554 532 70 71 414 387 Bank Credit Certificate 48 53 3,606 3,606 48 54 3,606 3,606 Other 818 653 2,874 2,661 0 0 0 0 Subtotal Interest on financing 1,573 1,558 847 592 Current portion of the financing in non-current liabilities (Principal) 4,655 5,109 1,061 914 Short-term financing 10,208 8,825 40 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 16.1 Maturities of the principal and interest of the financing in non-current liabilities Consolidated Parent Company 2012 5,935 1,702 2013 4,890 407 2014 6,224 1,713 2015 9,421 2,361 2016 onwards 85,733 29,589 Total 16.2 Interest rates for the financing in non-current liabilities Consolidated Parent company Abroad Up to 6% 45,269 36,321 11,447 11,912 From 6 to 8% 12,814 11,173 46 61 From 8 to 10% 1,013 1,365 From 10 to 12% 60 61 More than 12% 613 642 In Brazil Up to 6% 7,668 4,480 414 387 From 6 to 8% 25,396 30,097 8,068 8,254 From 8 to 10% 2,318 990 201 234 From 10 to 12% 2,761 16,922 1,516 15,582 More than 12% 14,291 14,080 16.3 Balances per currencies in non-current liabilities Consolidated Parent Company US dollar 57,172 46,870 11,377 11,852 Yen 2,616 2,734 116 122 Euro 224 214 0 0 Real (*) 52,064 51,911 24,279 24,456 Other 127 322 0 0 At March 31, 2011, it includes R$ 22,966 in financing in local currency parameterized to the variation of the US dollar; and also in financing abroad in reais parameterized to the variation of the general market price index (IGPM). The hedges operations contracted for coverage of notes issued abroad in foreign currencies and the fair value of the long-term loans are disclosed in notes 30 and 31, respectively. 41 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 16.4 Weighted average rate for capitalization of interest The weighted average rate o f the financial charges on the debt, used for capitalization of interest on the balance of works in progress, was 5.27% p.a. in the 1 st quarter of 2011(4.89% p.a. in the 1 st quarter of 2010). 16.5 Raising of capital The main long-term raising of capital carried out in the 1 st quarter of 2011 is presented as follows: a) Abroad Amount Company Date (US$ million) Maturity Description PifCo jan/11 6,000 2016, 2021 and Global notes in the amounts of US$ 2,500, US$ 2,500 and US$ 1,000 with a coupon of 3.875%, 5.375% and 6.75% respectively PNBV mar/11 650 2015 and 2021 Loan from Bank of Tokyo-Mitsubishi - Libor plus 1.25% p.a. and Loan from Banco Santander S.A., HSBC Bank PLC, HSBC Bank USA, N.A. and Sace S.P.A.- Libor plus 1.10% p.a. CHARTER jan/11 750 2018 Loan from Standard Shartered – Libor + 1.5% p.a. 16.6 Other information The loans and the financing are intended mainly for the development of oil and gas production projects, the building of ships and pipelines, and the expansion of industrial units. 16.6.1 Financing with official credit agencies a) Abroad Amount in US$ million Company Agency Contracted Used Balance Description Petrobras China Development Bank 10,000 7,000 3,000 Libor + 2.8%a.a. 42 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) b) In Brazil Company Agency Contracted Used Balance Description Petrobras Banco do Brasil 500 381 119 Commercial Credit Certificate (FINAME) - 4.5% p.a. Petrobras Caixa Econômica Federal 300 300 Bank Credit Certificate – Revolving Credit – 110% p.a. of average CDI Program for Modernization and Expansion of the Fleet (PROMEF) - TJLP + 2.5% p.a for domestic 3% p.a. for imported. Transpetro (*) BNDES 9,005 569 8,436 (*) Agreements were entered into for purchase and sale of 41 ships and 20 convoy vessels with 6 Brazilian shipyards in the amount of R$ 10,006, where 90% is financed by BNDES. 16.6.2 Guarantees Petrobras is not required to provide guarantees to financial institutions abroad. Financing obtained from BNDES is secured by the assets being financed (carbon steel pipes for the Bolivia-Brazil gas pipeline and vessels). On account of a guarantee agreement issued by the Federal Government in favor of Multilateral Loan Agencies, motivated by financings funded by TBG, counter guarantee agreements were entered into, having as signatories the Federal Government, TBG, Petrobras, Petroquisa and Banco do Brasil S.A., where TBG undertakes to entail its revenues to the order of the Brazilian treasury until the settlement of the obligations guaranteed by the Federal Government. In guarantee of the debentures, Refap has a short-term investment account (deposits tied to loans), indexed to the variation of the Interbank Deposit Certificate (CDI). The balance of the account must be three times the value of the sum of the last payment due of the amortization of the principal and related charges. Petrobras develops structured projects through Specific Purpose Entities (SPE) for the purpose of providing funds for the continuous development of its transport and oil and gas production infrastructure projects, in addition to improvements in refineries, where the guarantees given to the Brazilian and international financial agents are the assets, themselves, of the projects, as well as lien of credit rights and shares of the SPEs. 43 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 17 Leasing 17.1 Receipts / minimum payments of financial leasing with transfer of benefits, risks and control Consolidated Parent Company Minimum Minimum Minimum receipts payments payments 2011 214 167 2,448 2012 - 2015 1,247 165 13,733 2016 onwards 4,121 107 8,673 Estimated payments/receipts from commitments Less amount of annual interest (2,694) (79) (6,575) Present value of the minimum payments/receipts Current 81 159 3,442 Non-current 2,807 201 14,837 At March 31, 2011 Current 131 176 3,149 Non-current 2,827 196 14,976 At December 31, 2011 17.2 Minimum payments of operating leases without transfer of benefits, risks and control Consolidated Parent Company 2011 13,885 15,723 2012 - 2015 65,066 63,849 2016 onwards 876 55,507 At March 31, 2011 At December 31, 2011 In the 1 st quarter of 2011 the Company paid the amount of R$ 2,839 (R$ 4,289 in the Parent company), recognized as an expense in the period. 44 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 18 Provisions for dismantling of areas (non-current) Consolidated Parent Company Balance at December 31, 2009 Addition 2,288 2,087 Reversal (493) (493) Use (485) (158) Transfers 194 Updating of interest 229 217 Accumulated translation adjustment (19) Balance at December 31, 2010 Addition 11 Reversal (93) (85) Use (22) - Transfers 54 53 Business combinations (12) - Balance at March 31, 2011 19 Taxes, contributions and profit-sharing 19.1 Recoverable taxes Current assets Consolidated Parent company In Brazil: ICMS 3,250 2,650 2,076 1,662 PASEP/COFINS 4,284 3,458 3,873 3,021 CIDE 89 75 89 66 Income tax 1,357 1,479 850 748 Social contribution 226 359 132 189 Other taxes 415 390 226 225 9,621 8,411 7,246 5,911 Abroad: Added value tax - VAT 81 95 Other taxes 476 429 557 524 45 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 19.2 Taxes, contributions and profit-sharing payable Current liabilities Consolidated Parent company ICMS 2,333 1,968 1,953 1,622 PASEP/COFINS 999 1,125 793 848 CIDE 813 751 747 684 Special interest /Royalties 4,318 3,618 4,274 3,583 Income tax and social contribution withheld at source 519 685 507 640 Current income tax and social contribution 898 1,001 235 Other taxes 912 1,102 360 460 19.3 Deferred income tax and social contribution - non-current Consolidated Parent company Non-current Assets Deferred income tax and social contribution 6,904 6,471 3,132 2,951 Deferred ICMS 2,104 2,421 1,815 2,005 Deferred PASEP and COFINS 7,763 8,063 6,441 6,834 Other 297 256 Liabilities Deferred income tax and social contribution 28,889 26,118 24,253 21,808 Other 72 43 32 46 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 19.4 Deferred income tax and social contribution Tax on income in Brazil comprises income tax and social contribution on net income, where the applicable official rates are 25% and 9%, respectively. The changes in deferred income tax and social contribution is presented as follows: Changes in net deferred taxes Consolidated Parent Company Accounts Provision for Interest on Property, plant receivable/payable, Financial legal shareholders’ and equipment loans and financing leases proceedings Tax losses Inventories equity Others Total Total At December 31, 2009 Recognition in the results for the year (5,177) (1,480) 246 155 228 (154) 396 (8) (5,794) (5,148) Recognition in shareholders' equity - (168) (168) (163) Accumulated translation adjustment 52 1 - 51 (55) - - (14) 35 - Other 34 72 (17) 88 (5) - - (162) 10 (1) At December 31, 2010 Recognition in the results for the year (1,290) (1,314) (47) (2) 85 160 133 (98) (2,373) (2,320) Recognition in shareholders' equity - 55 55 52 Accumulated translation adjustment 4 1 - (56) 61 - - 8 18 - Other 13 43 (54) (11) (29) - - 1 (37) 4 At March 31, 2011 97 Deferred tax assets 6,471 2,951 Deferred tax liabilities (26,118) (21,808) At December 31, 2010 Deferred tax assets 6,905 3,132 Deferred tax liabilities (28,889) (24,253) At March 31, 2011 47 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) Management considers that the deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of the future events, both of which are based on projections that have been made. As of March 31, 2011, the Company had unrecorded tax credits in the amount of R$ 1,112 (R$ 1,804 at December 31, 2010) resulting from accumulated tax losses, originating mainly from oil and gas exploration and production activities in the United States in the amount of R$ 769 (US$ 472 million), whose statute of limitations is 20 years as from the date of their creation. 19.5 Reconciliation of income tax and social contribution on income The reconciliation of the taxes calculated according to nominal, statutory rates and the amount of taxes recorded are presented as follows: Consolidated Parent Company Jan-Mar 2011 Jan-Mar 2010 Jan-Mar 2011 Jan-Mar 2010 Income for the period before taxes and after employee profit sharing 14,835 10,737 13,544 10,196 Income taxand social contribution at statutory rates (34%) (5,044) (3,651) (4,605) (3,467) Adjustments for calculation of the effective rate: • Credit resulting from inclusion of interest on shareholders' 887 597 887 597 • Results of companies abroad with different rates 222 • Tax incentives 20 21 15 13 • Tax losses (104) (51) • Permanent additions, net (96) (152) 951 293 • Other 4 74 53 59 Income taxand social contribution expenses Deferred income tax/social contribution (2,374) 446 (2,320) 241 Current income tax/social contribution (1,267) (3,386) (379) (2,746) Effective rate for income taxand social contribution 24.5% 27.4% 19.9% 24.6% (*) It includes equity accounting. 48 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 20 Employee benefits The Company sponsors defined benefit and variable contribution pension plans in Brazil and abroad, and has a health care plan, with defined benefits, that covers the present and retired employees of the companies in Brazil and their dependents. The changes in the benefits granted to employees is presented as follows: Consolidated Parent Company Pension plan Healthcare plan Total Total Balance at December 31, 2009 (+) Costs incurred in the year 980 1,533 2,513 2,298 (-) Payment of contributions (525) (523) (1,048) (958) (-) Payment of the financial commitment agreement (254) (254) (239) Others (4) 2 Balance at December 31, 2010 Current 680 623 1,303 1,209 Non-current 4,115 11,163 15,278 14,162 (+) Costs incurred in the period 260 462 722 659 (-) Payment of contributions (106) (136) (242) (223) Others (6) (6) 1 Balance at March 31, 2011 Current 725 623 1,348 1,278 Non-current 4,218 11,489 15,707 14,530 The net expenditure with the pension and healthcare plans includes the following components: Jan-Mar 2011 Consolidated Parent Company Pension plan Defined Variable Healthcare benefit contribution plan Total Total Current service cost 97 77 61 235 212 Cost of interest: · With financial commitment agreement 189 189 175 ·Actuarial 1,359 21 388 1,768 1,655 Estimated income from the plan's assets (1,383) (9) (1,392) (1,308) Unrecognized amortization of actuarial (gains) / losses 1 1 12 14 10 Contributions by members (100) (100) (93) Unrecognized past service cost 6 2 1 9 8 Others (1) (1) Net cost in Jan-Mar 2011 92 Related to present employees: activities 59 33 89 181 177 Directly to income 18 57 75 150 122 Related to retired employees 91 2 298 391 360 Net cost in Jan-Mar 2011 92 Net cost in Jan-Mar 2010 40 49 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) At March 31, 2011, the balances of the Financial Commitment Agreements, signed in 2008 by the Company and Petros, totaled R$ 4,973 (R$ 4,693 in the Parent Company), on which R$ 118 (R$ 111 in the Parent Company) in interest falls due in 2011. On the same date, the Company has long-term National Treasury Notes in the amount of R$ 4,826 (R$ 4,588 in the Parent Company), which will be held in the Company’s portfolio in guarantee of the financial commitment agreements. In the first quarter of 2011, the Company’s contribution to the defined contribution portion of the Petros 2 plan was R$ 119 (R$ 112 in the Parent Company). 21 Equity 21.1Paid in capital At March 31, 2011, subscribed and fully paid-in capital amounting to R$ 205,357 is represented by 7,442,454,142 common shares and 5,602,042,788 preferred shares, all of which are registered, book entry shares with no par value. Capital increase with reserves in 2011 The Special General Shareholders’ Meeting held jointly with the General Shareholders’ Meeting on April 28, 2011 approved the capital increase for the Company from R$ 205,357 to R$ 205,380, through capitalization of part of the tax incentive profit reserve established in 2010 in the amount of R$ 23, in compliance with article 35, paragraph 1, of Ordinance 2091/07 of the Government Minister for National Integration. This capitalization was made without issuing new shares, pursuant to article 169, paragraph 1, of Law 6404/76. Amendment of the Bylaws The Special General Shareholders' meeting, held on January 31, 2011, approved the amendment of the Company's bylaws as follows: a) to amend article 4, main clause, in order to establish that the Company’s capital is now reported as being R$ 205,357, divided into 13,044,496,930 registered, book-entry shares, with no par value, of which 7,442,454,142 are common shares and 5,602,042,788 preferred shares; b) to exclude paragraphs 1, 2 and 3 of article 4 th , in order to remove the limit of authorized capital for common and preferred shares issued by the Company, which, in the terms of Law 6404/76, would permit under certain circumstances an increase in the Company’s capital regardless of statutory amendments, through a decision of the Board of Directors; c) to insert a new first paragraph in article 4 th , in order to establish that capital increases through the issuing of shares shall be submitted previously to the decision of the General Shareholders’ Meeting; d) to renumber as paragraph 2, the current paragraph 4 of article 4 th ; e) to renumber as paragraph 3, the current paragraph 5 of article 4 th ; 50 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) f) to exclude clause IX of the article, which establishes the jurisdiction for the Board of Directors to decide on capital increases within the authorized limit, since the Company will no longer have authorized capital; g) to amend clause III of article 40, which defines increases in the capital as jurisdiction of the General Shareholders’ Meeting, deleting the exceptions to the hypotheses of authorized capital, which will no longer exist; h) to exclude article 62, which defines the transitory provisions approved in the Special General Shareholders’ Meeting of June 22, 2010. 21.2 Dividends a) Dividends – fiscal year 2010 The Annual General Shareholders’ Meeting of April 28, 2011 approved dividends referring to 2010, in the amount of R$ 11,728, corresponding to 35.50% of the basic profit for dividend purposes and R$ 1.03 per common and preferred, without distinction, which comprise the capital. The dividends include interest on shareholders' equity in the total amount of R$ 10,163, distributed as follows: Payment Date of approval by Board of Directors Date shareholder position Date of payment Amount of payment Gross amount per share (ON and PN) (R$) 1st payment of interest on shareholders' equity 05.14.2010 05.21.2010 05.31.2010 1,755 0.20 2nd payment of interest on shareholders' equity 07.16.2010 07.30.2010 08.31.2010 1,755 0.20 3rd payment of interest on shareholders' equity 10.22.2010 11.01.2010 11.30.2010 1,826 0.14 4th payment of interest on shareholders' equity 12.10.2010 12.21.2010 12.30.2010 2,609 0.20 5th payment of interest on shareholders' equity 02.25.2011 03.21.2011 31.03.2011 2,218 0.17 Dividends 02.25.2011 04.28.2011 Up to 06.27.2011 1,565 0.12 The portions of the interest on shareholders’ equity distributed in advance in 2010 were discounted from the proposed dividends for this year and restated by the SELIC rate from the date of their payment up to December 31, 2010. The dividend is being monetarily restated from December 31, 2010 until payment date, in accordance with the variation of the SELIC rate. 51 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) b) Interest on shareholders’ equity – fiscal year 2011 On April 29, 2011, the Board of Directors approved distribution in advance of remuneration to the shareholders in the form of interest on shareholders’ equity in the amount of R$ 2,609, corresponding to a gross amount of R$ 0.20 per common or preferred share, to be paid not later than July 30, 2011, based on the shareholding position at May 11, 2011. This interest on shareholders’ equity should be discounted from the remuneration that is distributed on the closing of fiscal year 2011. The amount will be monetarily restated, according to the variation of the SELIC rate from the date of effective payment until the end of 2011. The interest on shareholders’ capital is subject to the levy of income tax at the rate of 15%, except for shareholders that are declared immune or exempt. 21.3 Income per Share Consolidated Parent company Jan-Mar 2011 Jan-Mar 2010 Jan-Mar 2011 Jan-Mar 2010 Net income attributable to shareholders of Petrobras 10,985 7,726 10,845 7,691 Weighted average of the number of common and preferred shares outstanding (No. Shares) 13,044,496,930 8,774,076,740 13,044,496,930 8,774,076,740 Basic and diluted net income per common and preferred share ( R$ per share) 0.84 0.88 0.84 0.88 22 Sales revenue Consolidated Parent company Jan-Mar 2011 Jan-Mar 2010 Jan-Mar 2011 Jan-Mar 2010 Gross sales revenue 69,163 63,324 52,612 48,247 Sales charges (14,363) (12,912) (12,515) (11,295) Sales revenue 52 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 23 Expenses by nature Consolidado Parent Company Jan-Mar 2011 Jan-Mar 2010 Jan-Mar 2011 Jan-Mar 2010 Depreciation, depletion and amortization (3,559) (3,265) (2,627) (2,289) Expenses with personnel (4,236) (3,479) (3,144) (2,720) Raw material / products purchased (19,872) (18,852) (14,325) (12,781) Government interest (6,257) (5,099) (6,108) (4,974) Contracted services, freight, rents and general charges (4,798) (4,308) (2,074) (1,553) Cost of goods sold (34,596) (31,102) (24,703) (21,342) Selling expenses (2,116) (2,072) (2,251) (1,750) Administrative and general expenses (2,010) (1,829) (1,324) (1,225) 24 Other operating expenses, net Consolidated Parent Company Jan-Mar 2011 Jan-Mar 2010 Jan-Mar 2011 Jan-Mar 2010 Unprogrammed stoppages and pre-operating expenditures (474) (122) (240) (121) Healthcare and pension plans (391) (408) (360) (384) Institutional relations and cultural projects (270) (232) (262) (223) Corporate expenses on security, environment and health care (196) (106) (196) (106) Adjustment to market value of inventories (70) (117) (38) (3) Losses and contingencies with judicial proceedings (48) (1,030) (26) (1,004) Operating expenses with thermoelectric power stations (14) (158) (126) (232) Loss in the recovery value of assets - Impairment 1 (194) Government subsidies and assistance 61 194 61 194 Other (456) (72) (485) (331) 53 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 25 Net financial result Consolidated Parent Company Jan-Mar 2011 Jan-Mar 2010 Jan-Mar 2011 Jan-Mar 2010 Exchange income (expenses) on cash and cash equivalents (114) 84 (146) 41 Exchange income (expenses) on financing 404 (133) 281 57 Exchange income (expenses) on leasing with third parties (40) Monetary variation on BNDES financing (*) 497 (523) 189 (199) Exchange effects on net indebtedness Monetary variation on financing (38) (93) (36) (72) Expenses with financing (1,937) (1,543) (1,081) (1,092) Earnings on financial investments 885 355 665 169 Income from government bonds for trading 405 405 Net result from FIDC-NP (249) (274) Net financial expenses Financial result on net indebtedness 28 Capitalized financial charges 1,773 1,102 1,471 877 Hedge on sales and financial operations (236) (84) 73 (5) Income from securities available for sale 181 153 176 150 Income from securities held until maturity 74 13 149 43 Other financial expenses and income, net (71) (120) (2) 19 Other exchange and monetary variations, net 199 128 (106) 402 Net financial result Financial result (**) Income 1,793 760 1,692 912 Expenses (718) (884) (86) (1,026) Exchange and monetary variations, net 947 (577) 183 230 (*) Monetary variation on financing in local currency parameterized to the variation of the US dollar. (**) Pursuant to item 3.06 of the income statement. 54 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 26 Supplementary information on the statement of cash flows Consolidated Parent Company Additional information on cash flows: Jan-Mar 2011 Jan-Mar 2010 Jan-Mar 2011 Jan-Mar 2010 Amounts paid and received during the year Interest paid, net of capitalized amount 1,673 1,633 738 1,025 Interest received on loans 616 248 Income tax and social contribution 573 1,364 2 960 Third party income tax withheld at source 933 739 887 667 3,179 3,736 2,243 2,900 Investment and financing transactions not involving cash Acquisition of property, plant and equipment on credit 77 49 Acquisition of corporate investments 526 Contracts with transfer of benefits, risks and control of assets 174 13 Formation of provision for dismantling of areas 5 64 55 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 27 Segment reporting Assets E&P Supply Gas & Energy Biofuel (*) Distribution International Corporate Elimination Total Current Non-current Long-term receivables 6,018 6,277 3,045 137 1,015 4,042 18,154 (7) 38,681 Investment 6,502 202 1,038 20 1,312 148 9,222 Property, plant and equipment 142,870 82,328 41,980 809 4,174 15,202 6,802 294,165 Intangible assets 76,678 295 1,077 38 688 3,114 951 82,841 Current Non-current Long-term receivables 6,268 6,024 2,829 147 951 4,054 18,233 (36) 38,470 Investment 6,276 295 802 16 1,340 150 8,879 Property, plant and equipment 138,519 76,186 41,262 788 4,050 15,559 6,474 282,838 Intangible assets 76,681 286 1,266 38 683 3,166 978 83,098 (*) As from 2011, business dealings with biofuels are presented in their own segment. Previously this information was allocated in the corporate agencies group. To facilitate comparison, we reclassified the information from the previous period. 56 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) Jan-Mar 2011 E&P Supply Gas & Energy Biofuel (*) Distribution International Corporate Elimination Total Sales revenue Intersegments 28,005 14,699 563 160 319 1,817 (45,563) Third parties 38 29,623 3,262 42 16,379 5,456 54,800 Cost of goods sold (12,210) (43,216) (2,460) (218) (15,230) (5,472) 44,210 (34,596) Gross profit Income (expenses) 80 Selling, administrative and general expenses (189) (1,243) (497) (37) (912) (412) (891) 55 (4,126) Exploration costs for the extraction of oil (858) (84) (942) Research and development (283) (88) (15) (2) (104) (492) Tax (21) (25) (28) (1) (12) (60) (104) (251) Other (340) (244) (80) (8) 17 (342) (885) 25 (1,857) Income before financial results, profit-sharing and taxes Net financial result 2,022 2,022 Equity in earnings of investments 225 15 28 8 1 277 Income before profit sharing and taxes 14,142 (269) 760 (34) 559 911 39 (1,273) 14,835 Income tax/social contribution (4,808) 168 (253) 21 (190) (67) 1,056 432 (3,641) Net income Result attributable to minority interests (7) 6 8 (1) (215) (209) Net income attributable to shareholders of Petrobras (*) As from 2011, business dealings with biofuels are presented in their own segment. Previously this information was allocated in the corporate agencies group. To facilitate comparison, we reclassified the information from the previous period. 57 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) Jan-Mar 2010 E&P Supply Gas & Energy Biofuel (*) Distribution International Corporate Elimination Total Sales revenue Intersegments 23,276 13,493 326 104 328 1,053 (38,580) Third parties 113 27,781 2,757 2 14,972 4,787 50,412 Cost of goods sold (10,403) (37,992) (1,782) (108) (13,962) (4,503) 37,648 (31,102) Gross profit Income (expenses) 64 Selling, administrative and general expenses (162) (1,251) (473) (15) (797) (401) (864) 62 (3,901) Exploration costs for the extraction of oil (876) (127) (1,003) Research and development (203) (63) (17) (2) (1) (105) (391) Tax (13) (25) (11) (8) (42) (54) (153) Other (672) (73) (242) (17) 35 (69) (1,209) 2 (2,245) Income before financial results, profit-sharing and taxes Net financial result (701) (701) Equity in earnings of investments (103) (38) (12) (5) (21) (179) Income before profit sharing and taxes 11,060 1,767 520 (34) 554 692 (2,954) (868) 10,737 Income tax/social contribution (3,761) (636) (189) 12 (192) (184) 1,714 296 (2,940) Net income Result attributable to minority interests 13 (15) (8) (61) (71) Net income attributable to shareholders of Petrobras (*) As from 2011, business dealings with biofuels are presented in their own segment. Previously this information was allocated in the corporate agencies group. To facilitate comparison, we reclassified the information from the previous period. 58 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) Consolidated Statement per International Business Area - Mar 2011 Jan-Mar 2011 E&P Supply Gas & Energy Distribution Corporate Elimination Total Statement of Income Sales revenue Intersegments 1,765 1,038 106 16 (1,108) 1,817 Third parties 343 2,660 427 2,016 10 5,456 Income (loss) before financial results, profit-sharing and taxes Net income attributable to shareholders of Petrobras 76 Jan-Mar 2010 E&P Supply Gas & Energy Distribution Corporate Elimination Total Statement of Income Sales revenue Intersegments 1,183 704 101 18 (953) 1,053 Third parties 315 2,396 465 1,600 11 4,787 Income (loss) before financial results, profit-sharing and taxes 62 Net income attributable to shareholders of Petrobras 68 59 Assets E&P Supply Gas & Energy Distribution Corporate Elimination Total At 03.31.2011 At 12.31.2010 59 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) 28 Legal proceedings and contingencies 28.1 Provisions for legal proceedings Consolidated Parent company Labor grievances 186 196 66 88 Tax processes 629 617 67 68 Civil processes (*) 401 358 284 269 Other processes 140 201 Current Non-current 1,356 1,372 417 425 (*) Net of deposits in court, when applicable. Contingencies Consolidated Parent Company Balance at December 31, 2009 Addition 1,394 845 Reversal - - Use (859) (598) Transfers (88) (83) Updating of interest 9 9 Business combinations 13 Accumulated translation adjustment (16) Balance at December 31, 2010 Addition 36 Reversal (8) (8) Use (32) Transfers (7) Accumulated translation adjustment Balance at March 31, 2011 60 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) Triunfo Agro Industrial S.A and others During the year 2000, Triunfo Agro Industrial and others filed a suit against Petrobras, claiming losses and damages as a result of the annulling of a credit assignment transaction - excise tax (IPI) premium. The hearing by the Superior Court of Rio de Janeiro, in the second instance, was unfavorable to Petrobras and approval was denied for the appeal lodged by the Company. Petrobras filed special and extraordinary appeals, which were not admitted, which generated the filing of interlocutory appeals to the Superior Court of Justice and the Federal Supreme Court, respectively, which are awaiting a hearing Parallelly to the filing of the aforementioned appeals, on September 28, 2010 Petrobras filed a motion for annulling judgment before the full bench of the Court of Rio de Janeiro, where it obtained an injunction that prohibits any withdrawal of values on the part of the plaintiffs of the suit. The amount of the claim by the plaintiffs, estimated at $ 511, is under attachment through a blocked deposit in court. Fishermen’s Federation of Rio de Janeiro - FEPERJ On behalf of its members, FEPERJ is making a number of claims for indemnification as a result of an oil spill in Guanabara Bay which occurred on January 18, 2000. At the time, Petrobras paid out extrajudicial indemnification to all those that proved they were fishermen when the accident happened. According to the records of the national fishermen’s registry, only 3,339 people were eligible to claim indemnification. On February 2, 2007, a decision, partially accepting the expert report, was published and, on the pretext of quantifying the amount of the conviction, it established the parameters for the respective calculations, which, based on these criteria, would result in an amount of R$ 1,102. Petrobras appealed against this decision before the Superior Court of Rio de Janeiro, as the parameters stipulated in the decision are contrary to those specified by the Superior Court of Rio de Janeiro, itself. The appeal was accepted. On June 29, 2007, a decision was published by the First Civil Chamber of the Superior Court of the State of Rio de Janeiro denying approval to the appeal by Petrobras and granting approval to the appeal by FEPERJ. Special appeals were lodged by Petrobras against this decision, which in a decision handed down on November 19, 2009 by the Superior Court of Justice, were considered fit to annul the court decision of the First Civil Chamber of the Court of Appeals of Rio de Janeiro. Requests for resolution of a split decision lodged by FEPERJ, which are awaiting a hearing. Based on the calculations prepared by the Company’s experts, the amount of R$ 52, updated to March 31, 2011, was maintained as representing the amount that the Company understands will be established by the higher courts at the end of the proceedings. 61 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) Companhia Locadora de Equipamentos Petrolíferos - CLEP On July 16, 2009, CLEP received a notice of infraction, referring to questioning with respect to the rate for income tax withheld at source, applicable to the issuing of securities abroad. There is the possibility of applying the treaty between Brazil and Japan. On August 14, 2009, CLEP filed a refutation of the notice of infraction received. On September 3, 2009 the process was remitted to the control and hearing service - DRJ. The petition for an injunction for renewal of the notification of the decision handed down in the Administrative Process. The estimated maximum exposure as of March 31, 2011 is R$ 422, which is recorded in non-current liabilities of the balance sheet. 28.2 Legal proceedings not provisioned for a) Processes included in the period Description Current situation Plaintiff: National Petroleum Agency (ANP) Nature: Civil Differences in payment for special participation in the Albacora, Carapeba, Cherne, Espadarte, Marimba, Marlim, Marlim Sul, Namorado, Pampo and Roncador Fields– Campos Basin. On February 7, 2011, Petrobras received notice from ANP, which instituted an administrative process and established payment of new sums of money considered to be owed for the period between the 1st quarter of 2005 and the 1st quarter of 2010, referring to amounts that would have been underpaid by the concessionaire. On February 22, 2011, Petrobras presented its defense for the administrative process, requesting that the official notification be considered invalid, since the facts that ANP used as the basis for concluding on the regularity of the payment of the Special Participation do not correspond to the actual facts. If ANP’s administrative decision is upheld, Petrobras will assess the possibility of litigation to suspend and annul the collection of the differences in the Special Participation. Estimated maximum exposure: R$ 564 b) Processes disclosed previously and updated to 03.31.2011 Description Current situation Plaintiff: Federal Revenue Department of Rio de Janeiro Nature: Tax Tax deficiency notice related to withholding income tax calculated on remittances of payments for affreightment of vessels referring to the period from 1999 to 2002. Petrobras submitted new administrative appeals to the Higher Chamber of Tax Appeals, which denied approval of the appeal filed by the Company. Petrobras considers that it applied the prevailing tax legislation correctly, which is why it will resort to judicial means to pursue its defense. Estimated maximum exposure: R$ 4,562 62 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) Description Current situation Plaintiff: SRP - Social Security Department Nature: Tax Tax deficiency notices related to social security charges arising from administrative proceedings brought by the INSS, which attributed joint liability to the company for the contracting of civil construction and other services. Of the amounts the company disbursed to guarantee the filing of appeals and/or obtaining of the debt clearance certificate from the INSS, R$ 115 is recorded as deposited in court, which could be recovered in the proceedings in progress, related to 332 tax deficiency notices amounting to R$ 363 as of March 31, 2011. The position of the Petrobras legal department for these deficiency notices is minimal risk of future disbursement. Plaintiff: Federal Revenue Department of Rio de Janeiro Nature: Tax Tax deficiency notice referring to import duty (II) and excise tax (IPI), contesting the tax classification as Other Electrogenic Groups for the importing of equipment belonging to the thermoelectric power station, Termorio S.A. On August 15, 2006, Termorio filed in the Federal Revenue Inspectorate of Rio de Janeiro a refutation of this notice of infraction as it considers that the tax collecting classifications that were made were supported by a technical report from a renowned institute. On October 11, 2007, the First Panel of Judges considered the tax assessment as invalid, overcoming one judge who voted for partial validity. The Federal Revenue Inspectorate filed an ex-officio appeal to the Taxpayers’ Council Porto Alegre - RS and this request has not yet been heard. Maximum updated exposure: R$ 800 Plaintiff: Federal Revenue Department Nature: Tax CIDE - Fuels. Non-payment in the period from March 2002 to October 2003, pursuant to court orders obtained by distributors and petrol stations protecting them from levying this charge. The lower court considered the assessment to have grounds. The Company filed a spontaneous appeal which is awaiting a hearing. Maximum updated exposure: R$ 1,200 Plaintiff: Federal Revenue Department Nature: Tax Withholding income tax (IRRF) on remittances abroad for payment of petroleum imports The lower court considered the assessment to have grounds. There was an appeal by the Federal Revenue Department to the Taxpayers’' Council that was approved. Petrobras filed a spontaneous appeal which is awaiting a hearing. Maximum updated exposure: R$ 900 Plaintiff: Federal Revenue Department of Rio de Janeiro Nature: Tax Corporate income tax (IRPJ) and social contribution (CSLL) 2003 - Fine on arrears on payment made through voluntary disclosure. The lower court considered the assessment to have grounds. Petrobras filed a spontaneous appeal which is awaiting a hearing. Maximum updated exposure: R$ 346. Plaintiff: Federal Revenue Department Nature: Tax Non payment of CIDE by Petrobras on imports of naphtha sold to Braskem. The lower court considered the assessment to have grounds. Petrobras filed a spontaneous appeal which was transformed into inspections in the Company’s establishments. Diligence attended. It is awaiting the hearing of the spontaneous appeal. Maximum updated exposure: R$ 2,212. 63 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) Description Current situation Plaintiff: State Finance Department of Rio de Janeiro Nature: Tax ICMS – Notices of infraction on LNG transfer operations without issuing a tax document in the ambit of the centralizing establishment. Unfavorable decision for Petrobras. Spontaneous appeal filed in the Taxpayers’ Council, which denied approval for the appeal. The Company is evaluating the possibility of taking legal action. Estimated maximum exposure: R$ 2,249. Plaintiff: State of São Paulo Nature: Tax Suspension of payment of ICMS on imports of natural gas from Bolivia. The lower court considered the assessment to have grounds. In the second instance, approval of the Ordinary Appeal was denied. The company filed a Spontaneous Appeal which was rejected. Awaiting inscription as an executable tax debt for filing of a claim with the federal supreme court by the State of Mato Grosso do Sul, which considered that it was adversely affected by the decision of the Sao Paulo State Finance Department. Maximum updated exposure: R$ 1,067. Plaintiff: Municipal governments of Anchieta, Aracruz, Guarapari, Itapemirim, Jaguaré, Marataízes, Serra, Vila Velha and Vitória. Nature: Tax Not withholding and paying service tax (ISS) on offshore services. Some municipalities located in the State of Espírito Santo have filed notices of infraction against Petrobras for the supposed failure to withhold service tax of any nature (ISSQN) on offshore services. Petrobras withheld the ISSQN; however, it paid the tax to the municipalities where the respective service providers are established, in accordance with Complementary Law 116/03. The Company presented administrative defenses with the aim of canceling the assessments and the majority are in the process of being heard. Of the municipalities with respect to those that have already exhausted the discussion the administrative level, only the municipality of Itapemirim has filed tax collection proceedings. In this judicial case, the Company has offered a guarantee and filed an appeal. Maximum updated exposure: R$ 1,520. Plaintiff: State Finance Departments of Rio de Janeiro and Sergipe Nature: Tax Incorrect use of ICMS credits from drilling bits and chemical products used in formulating drilling fluid. Notices of tax assessment as it is understood that they comprise material for use and consumption, for which use of the credit will only be permitted as from 2011. Petrobras presented legal defenses with the aim of cancelling the assessments and the majority are still in the process of being heard. Maximum updated exposure: R$ 635. 64 Notes to the interim financial statements (Consolidated and Parent Company) (In millions of reais, except otherwise indicated) Description Current situation Plaintiff: State Finance Department of São Paulo Nature: Tax Two notices of tax assessment related to the absence of payment of ICMS and a fine for non-compliance with an accessory obligation on importation.
